Exhibit 10.3

COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

Dated as of June 1, 2015

Among

PPL ENERGY SUPPLY, LLC,

THE SUBSIDIARY GUARANTORS PARTY HERETO FROM TIME TO TIME,

CITIBANK, N.A.,

as Administrative Agent,

CITIBANK, N.A.,

as Collateral Trustee,

and

EACH OTHER PERSON PARTY HERETO FROM TIME TO TIME



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

  

Definitions

     2   

1.1

  

Defined Terms

     2   

1.2

  

Computation of Time Periods; Other Definitional Provisions

     18   

1.3

  

Certifications, Etc

     18   

1.4

  

Construction

     19   

SECTION 2.

  

Declaration of Trust; Acknowledgement of Security Interests

     19   

2.1

  

Trust Estate

     19   

2.2

  

Collateral Trustee

     19   

2.3

  

Pari Passu

     19   

2.4

  

Prohibition on Contesting Liens

     20   

2.5

  

No New First-Priority Liens

     20   

SECTION 3.

  

Enforcement

     20   

3.1

  

Exercise of Remedies

     20   

3.2

  

Enforcement of Liens

     20   

SECTION 4.

  

Payments

     23   

4.1

  

Application of Proceeds

     23   

4.2

  

Limitations on Payment Post Default

     24   

4.3

  

Turnover

     24   

4.4

  

Debt Balances

     24   

4.5

  

Other Credit Support

     25   

SECTION 5.

  

Other Agreements

     25   

5.1

  

Releases

     25   

5.2

  

Amendments to Financing Documents; Class Voting

     26   

5.3

  

Certain Actions

     27   

5.4

  

Cash Collateral Accounts; Amounts Not Subject to Sharing

     28   

5.5

  

Additional First-Lien Indebtedness Agreement.

     29   

5.6

  

Secured Hedge Agreements and Secured Treasury Services Agreements

     30   

5.7

  

Representative; Relationship

     31   

SECTION 6.

  

Insolvency or Liquidation Proceedings

     31   

6.1

  

Finance and Sale Issues

     31   

6.2

  

Avoidance Issues

     32   

6.3

  

Reorganization Securities

     32   

6.4

  

Relief from the Automatic Stay

     32   

6.5

  

Asset Dispositions in an Insolvency Proceeding

     32   

6.6

  

Other Credit Support

     32   

 

-i-



--------------------------------------------------------------------------------

SECTION 7.

Collateral Trustee

  33   

7.1

Appointment

  33   

7.2

Delegation of Duties

  33   

7.3

Exculpatory Provisions

  34   

7.4

Non-Reliance on Collateral Trustee and Other First-Lien Secured Parties

  35   

7.5

Collateral Trustee in Individual Capacity

  36   

7.6

Successor Collateral Trustee

  36   

7.7

Security Documents

  37   

7.8

Indemnification

  37   

7.9

No Risk of Funds

  38   

SECTION 8.

Reliance; Waivers; Etc

  38   

8.1

Reliance

  38   

8.2

No Warranties or Liability

  38   

8.3

No Waiver

  38   

8.4

Obligations Unconditional

  39   

SECTION 9.

Miscellaneous

  39   

9.1

Conflicts

  39   

9.2

Effectiveness; Continuing Nature of this Agreement; Severability

  39   

9.3

Amendments; Waivers

  40   

9.4

Voting

  40   

9.5

Information Concerning Financial Condition of the Credit Parties

  41   

9.6

GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS

  41   

9.7

Notices

  42   

9.8

Further Assurances; Insurance

  43   

9.9

Binding on Successors and Assigns

  43   

9.10

Specific Performance

  43   

9.11

Headings

  43   

9.12

Counterparts

  43   

9.13

Authorization

  43   

9.14

No Third Party Beneficiaries

  43   

9.15

Provisions Solely to Define Relative Rights

  43   

9.16

Additional Guarantors

  44   

9.17

Rights under Hedges

  44   

9.18

Insolvency

  44   

9.19

Rights and Immunities of Secured Debt Representatives

  44   

ANNEXES

 

Annex I         –         Notices Annex II         –         Existing Commodity
Hedging Agreements

EXHIBITS

 

Exhibit A         –         Form of Accession Agreement Exhibit B
        –         Form of Additional Guarantor Accession Agreement

 

-ii-



--------------------------------------------------------------------------------

COLLATERAL TRUST AND INTERCREDITOR AGREEMENT

This COLLATERAL TRUST AND INTERCREDITOR AGREEMENT (this “Agreement”) is dated as
of June 1, 2015, and entered into by and among PPL ENERGY SUPPLY, LLC, a
Delaware limited liability company (the “Borrower”), the Subsidiary Guarantors
(as defined below), CITIBANK, N.A., in its capacity as collateral trustee for
the First-Lien Secured Parties (as defined below), CITIBANK, N.A., as
Administrative Agent (as defined below) and each of the other Persons (as
defined below) party hereto from time to time in accordance with the terms
hereof. Capitalized terms used in this Agreement have the meanings assigned to
them in Section 1 below.

PRELIMINARY STATEMENT

(1) The Borrower, the lenders party thereto from time to time (the “Lenders”),
Citibank N.A., as administrative agent (in such capacity, and including any
successor administrative agent thereto, the “Administrative Agent”), Citibank
N.A., as collateral trustee (in such capacity, and including any successor
Collateral Trustee thereto, the “Collateral Trustee”), and each other Person
from time to time party thereto, are entering into a Credit Agreement, dated as
of the date hereof (as amended, modified, restated or supplemented from time to
time, the “Credit Agreement”), which provides, among other things, for the
provision of the borrowing of up to $1,850 million pursuant to a revolving
credit facility.

(2) the Borrower, Citicorp USA, Inc., as issuing bank (the “Issuing Bank”), the
lenders from time party thereto (together with the Issuing Bank, the “Other
Lenders”) and Citicorp USA, Inc., as administrative agent (in such capacity, and
including any successor administrative agent thereto, the “Other Administrative
Agent”), and the Collateral Trustee may enter into a credit agreement (as
amended, restated, amended and restated, replaced or otherwise modified and/or
supplemented from time to time, the “Other Credit Agreement”) on a future date
on which the Other Administrative Agent, the Borrower and the other parties
thereto comply with Section 9.2(d) hereof (the “Other Credit Agreement Effective
Date”).

(3) the Borrower and Citibank, N.A., as letter of credit issuer under the
Reimbursement Agreement referred to below (the “L/C Issuer”) may enter into a
reimbursement agreement on the Other Credit Agreement Effective Date (as
amended, restated, amended and restated, replaced or otherwise modified and/or
supplemented from time to time, the “Reimbursement Agreement”).

(4) Pursuant to the Guarantee and Collateral Agreement, the Subsidiary
Guarantors have guaranteed the Borrower’s obligations under the Financing
Documents.

(5) The Credit Parties may from time to time enter into Secured Commodity
Hedges, Secured Interest Rate Hedges, Secured Treasury Services Agreements,
Secured Trading Facilities (as defined in the Credit Agreement), Permitted First
Priority Refinancing Debt (as defined in the Credit Agreement), Permitted Second
Priority Refinancing Debt (as defined in the Credit Agreement) or other
Additional First-Lien Indebtedness Agreements which may be secured by Liens on
the Collateral to the extent permitted under the Financing Documents as then in
effect and the relevant counterparties have executed and delivered an Accession
Agreement to be joined as a party to this Agreement.

(6)(a) The obligations of the Borrower under the Credit Agreement, any Other
Credit Agreement, any Reimbursement Agreement, the Guarantee and Collateral
Agreement and under each Secured Commodity Hedge, each Secured Interest Rate
Hedge, each Secured Treasury Services Agreement, Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt to which it is a
party and (b) the obligations of each Subsidiary Guarantor under the Guarantee
and Collateral Agreement and under each Secured Commodity Hedge, each Secured
Interest Rate Hedge, each Secured Treasury

 

-1-



--------------------------------------------------------------------------------

Services Agreement and any Permitted First Priority Refinancing Debt to which it
is a party, in each case will be secured on a first-priority basis by Liens on
the Collateral pursuant to the terms of the Security Documents.

(7) The Financing Documents provide, among other things, that the parties
thereto shall set forth in this Agreement their respective rights and remedies
with respect to the Collateral and certain other matters.

(8) In order to induce the First-Lien Secured Parties to enter into the
transactions contemplated by the Financing Documents, each of the parties hereto
has agreed to the agency, intercreditor and other provisions set forth in this
Agreement.

AGREEMENT

In consideration of the foregoing, the mutual covenants and obligations herein
set forth and for other good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, the parties hereto, intending to be
legally bound, hereby agree as follows:

SECTION 1. Definitions.

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Acceptable Commodity Counterparty” shall mean any Person who, at the time the
applicable Eligible Commodity Hedging Agreement is entered into, (i) in the
ordinary course purchases or sells power or enters into commodity transactions
and (ii)(A) has a corporate rating of BBB- or higher by S&P or a corporate
family rating of Baa3 or higher by Moody’s (or an equivalent rating by another
nationally recognized statistical rating organization of similar standing if
either of such ratings agencies is not then in the business of providing such
ratings), or (B) whose obligations are supported by collateral, guarantees or
letters of credit in a manner consistent with the then prevailing industry
practice from Persons that have the ratings described in clause (A) above.

“Acceptable Financial Counterparty” shall mean any Person who, at the time the
applicable Eligible Commodity Hedging Agreement is entered into, (a) in the
ordinary course enters into financial derivative transactions (including rate
swaps, commodity hedges, swaps, futures or options) or commodity transactions
(including power purchase or sale or gas purchase or sale and tolling
agreements) or provides treasury services or cash management services and (b)(i)
has a corporate rating of A- or higher by S&P or a corporate family rating of A3
or higher by Moody’s (or an equivalent rating by another nationally recognized
statistical rating organization of similar standing if either of such rating
agencies is not then in the business of providing such ratings), or (ii) whose
obligations are supported by collateral, guarantees or letters of credit in a
manner consistent with the then prevailing industry practice from Persons that
have the ratings described in clause (i) above.

“Accession Agreement” shall mean an Accession Agreement substantially in the
form attached hereto as Exhibit A, or such other form reasonably approved by the
Collateral Trustee and the Borrower.

“Additional First-Lien Indebtedness Agreement” shall mean any pari passu secured
first-lien credit agreement, credit facility agreement, letter of credit
facility agreement, indenture, note purchase agreement, secured trading facility
(including, to the extent applicable, the Secured Trading Facility) or other
similar agreement entered into by a Credit Party to the extent permitted by
Section 10.01 and Section 10.04 of the Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

“Additional First-Lien Indebtedness” shall mean indebtedness incurred pursuant
to each Additional First-Lien Indebtedness Agreement (including any guarantees
thereof by the Credit Parties) entered into by one or more Credit Parties after
the date hereof which (i) requires that the obligations of the Credit Parties
thereunder be secured on a pari passu basis by first-priority Lien on the
Collateral and (ii) is permitted (if addressed therein, or, otherwise not
prohibited) by the Financing Documents at the time such Additional First-Lien
Indebtedness Agreement is entered into, to be secured by a first-priority Lien
on the Collateral; provided that, with respect to each Additional First-Lien
Indebtedness, the applicable Secured Debt Representative on behalf of the
creditors thereto shall have executed and delivered to the Collateral Trustee an
Accession Agreement in accordance with the provisions of this Agreement pursuant
to which such applicable Secured Debt Representative has become a party to this
Agreement and agreed (on its behalf and on behalf of the applicable secured
creditors) to be bound by the obligations of a First-Lien Secured Party under
the terms hereof.

“Additional First-Lien Obligations” shall mean all Obligations under, or with
respect to, any Additional First-Lien Indebtedness Agreement.

“Additional Guarantor Accession Agreement” shall mean an accession agreement
substantially in the form of Exhibit B.

“Administrative Agent” shall have the meaning specified in the preliminary
statement to this Agreement.

“Affiliate” shall mean, with respect to any specified Person, any other Person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified Person. For purposes of this definition,
“control,” as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise. For purposes of this definition, the terms
“controlling,” “controlled by” and “under common control with” have correlative
meanings.

“Agent” shall mean the Collateral Trustee, the Administrative Agent, any Other
Administrative Agent and any other Secured Debt Representative that is an
administrative agent or collateral trustee under an Additional First-Lien
Indebtedness Agreement, as the context may require.

“Agreement” shall mean this Collateral Trust and Intercreditor Agreement.

“Asset Sale” shall mean a sale, lease (as lessor), sale and leaseback,
assignment, conveyance, exclusive license (as licensor), transfer or other
disposition to, or any exchange of Property with, any Person, in one transaction
or a series of transactions, of all or part of the Credit Parties’ Properties,
whether now owned or hereafter acquired, leased or licensed, to the extent such
sale, lease, sale and leaseback, assignment, conveyance, license, transfer or
other disposition not prohibited (if addressed therein, or, otherwise not
prohibited) under the terms of the Financing Documents then in effect.

“Attributable Debt” shall mean, in respect of a sale and leaseback transaction,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”

 

-3-



--------------------------------------------------------------------------------

“Authorized Officer” shall mean, with respect to delivering financial
information (including, without limitation, calculations of “Fair Market Value”)
and Officer’s Certificates and any other matters in connection with this
Agreement or any applicable Financing Documents, the chief executive officer,
the president, the chief financial officer, the treasurer, the assistant
treasurer, the principal accounting officer, the general counsel, assistant
general counsel, any senior vice-president or any vice-president or any other
responsible financial officer or accounting officer of the Borrower or any other
person of the Borrower having substantially the same responsibilities as the
aforementioned officers.

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect or any successor statute.

“Board of Directors” shall mean:

(a) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(b) with respect to a partnership, the Board of Directors of the general partner
of the partnership;

(c) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(d) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” shall have the meaning specified in the introductory statement to
this Agreement.

“Breakage Costs” shall mean, with respect to any borrowing of a loan under the
Credit Agreement, any Other Credit Agreement or any Additional First-Lien
Indebtedness Agreement, the loss, cost and expense attributable to (a) the
prepayment of the principal amount of such loan on any date other than on the
last day of the applicable interest period for such loan or (b) the revocation
by the applicable Credit Party of any notice of borrowing or notice of issuance
submitted pursuant to the Credit Agreement, any Other Credit Agreement or any
Additional First-Lien Indebtedness Agreement, after the applicable minimum
period for the submission of such notice of borrowing or notice of issuance, as
applicable, specified therein, any default in the making of any prepayment
required to be made thereunder after notice of such prepayment has been
delivered by the applicable Credit Party or the failure of the conditions
precedent to be met after delivery of any such notice of borrowing or notice of
issuance.

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York, New York, a legal holiday or a day on which banking
institutions are authorized or required by law or other government action to
close.

“Capital Lease Obligations” shall mean, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet in accordance with
GAAP, and the Stated Maturity thereof shall be the date of the last payment of
rent or any other amount due under such lease prior to the first date upon which
such lease may be prepaid by the lessee without payment of a penalty.

“Capital Stock” shall mean:

(a) in the case of a corporation, corporate stock;

 

-4-



--------------------------------------------------------------------------------

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

(c) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act.

“Closing Date” shall mean June 1, 2015.

“Collateral” shall mean all property with respect to which any security interest
has been granted (or purported to be granted) in favor of the Collateral
Trustee, for the benefit of the First-Lien Secured Parties, pursuant to any
Security Document. For the avoidance of doubt, Collateral shall not include any
Excluded Assets.

“Collateral Trustee” shall have the meaning specified in the preliminary
statement to this Agreement.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Commodity Hedging Agreement” shall mean any agreement (including each
confirmation entered into pursuant to any master agreement) providing for swaps,
caps, collars, puts, calls, floors, futures, options, spots, forwards, power
purchase or sale agreements, fuel purchase or sale agreements, tolling
agreements, emissions credit purchase or sales agreements, power transmission
agreements, fuel transportation agreements, fuel storage agreements, netting
agreements, commercial or trading agreements, weather derivatives agreements,
each with respect to, or involving the purchase, transmission, distribution,
sale, lease or hedge of, any energy, generation capacity or fuel, or any other
energy or weather related commodity, service or risk, price or price indices for
any such commodities, services or risks or any other similar derivative
agreements, any renewable energy credits, carbon emission credits and any other
“cap and trade” related credits, assets or attributes with an economic value and
any other similar agreements, entered into by the Borrower or any Restricted
Subsidiary.

“Credit Agreement” shall have the meaning specified in the preliminary statement
to this Agreement.

“Credit Agreement Obligations” shall mean the “Obligations”, as defined in the
Credit Agreement.

“Credit Parties” shall mean the Borrower and each Subsidiary Guarantor.

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

-5-



--------------------------------------------------------------------------------

“DIP Financing” shall have the meaning specified in Section 6.1.

“Discharge of Obligations” shall mean, except to the extent otherwise expressly
provided in Section 6.2:

(a) that a Discharge of Specific Debt has occurred with respect to each Series
of Secured Debt;

(b) that a Discharge of Specific Secured Hedge Agreement has occurred with
respect to each Secured Hedge Agreement; and

(c) payment in full in cash of all other Obligations (including Obligations
under Secured Treasury Services Agreements) that are outstanding and unpaid at
the time clauses (a), (b) and (c) are satisfied (other than any obligations for
taxes, costs, indemnifications, reimbursements, damages and other liabilities in
respect of which no claim or demand for payment has been made at such time).

“Discharge of Specific Debt” shall mean, with respect to any Series of Secured
Debt, the occurrence of each of the following with respect to such Series of
Secured Debt:

(a) termination or expiration of all commitments to extend credit that would
constitute such Series of Secured Debt;

(b) payment in full in cash of the principal of (other than with respect to
undrawn letters of credit, but including unreimbursed amounts under any drawn
letters of credit) and interest, fees and premium (if any) on such Series of
Secured Debt;

(c) with respect to any undrawn letters of credit either (x) discharge or cash
collateralization or back-stopping (at the lower of (A) 103% of the aggregate
undrawn amount (or such lower amount agreed to by the issuer of such outstanding
letter of credit) and (B) the percentage of the aggregate undrawn amount
required for release of Liens under the terms of the applicable Financing
Document) of all outstanding letters of credit issued pursuant to such Series of
Secured Debt; (y) the deemed reissuance with the consent of the issuer of such
outstanding letters of credit and any holder of the related Series of Secured
Debt that has reimbursement obligations with respect to such outstanding letters
of credit under another credit facility (whether or not such credit facility
constitutes a Series of Secured Debt hereunder), provided that if such letters
of credit are deemed reissued under another Series of Secured Debt hereunder
then they will be outstanding under such other Series of Secured Debt
hereunder); or (z) the issuer of each such letter of credit has notified the
Collateral Trustee in writing that alternative arrangements satisfactory to such
issuer and holders of the related Series of Secured Debt that has reimbursement
obligations with respect thereto have been made; and

(d) payment in full in cash of all other Obligations owing under the Financing
Documents for such Series of Secured Debt that are outstanding and unpaid at the
time that the requirements of clauses (a) through (c) above are satisfied (other
than any obligations for taxes, costs, indemnifications, reimbursements, damages
and other liabilities in respect of which no claim or demand for payment has
been made at such time).

“Discharge of Specific Secured Hedge Agreement” shall mean with respect to any
given Secured Hedge Agreement: (a) all Obligations in respect of such Secured
Hedge Agreement have been paid in full in accordance with the terms thereof and
all transactions entered into under such Secured Hedge

 

-6-



--------------------------------------------------------------------------------

Agreement have expired or have been terminated or (b) alternative collateral
arrangements or other arrangements satisfactory to the Eligible Commodity
Hedging Counterparty or Interest Rate Hedge Bank, as applicable, have been made
and the Collateral Trustee has been notified in writing of such event by such
Eligible Commodity Hedging Counterparty or Interest Rate Hedge Bank (other than,
in the case of clause (a) or (b), any obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities in respect of
which no claim or demand for payment has been made at such time).

“Early Termination Event” shall mean, with respect to any Secured Hedge
Agreement, the occurrence of an Early Termination Date or the date of any
applicable termination pursuant to a termination event under such Secured Hedge
Agreement (as defined in such Secured Hedge Agreement) under any such Secured
Hedge Agreement which has resulted in the termination of all transactions or all
affected transactions under such Secured Hedge Agreement.

“Eligible Commodity Hedging Agreement” shall mean any Commodity Hedging
Agreement entered into by the Borrower or any Restricted Subsidiary with an
Eligible Commodity Hedging Counterparty, which, individually or together with
other Commodity Hedging Agreements (other than Commodity Hedging Agreements that
are either unsecured, are supported by letters of credit or Guarantees from
Persons that are not Credit Parties (but, in each case, not secured by all or
substantially all of the assets of any Credit Party)) entered into or being
entered into with such counterparty or its affiliates, is at the time entered
into reasonably expected to hedge the anticipated exposure of the Borrower or
the relevant Subsidiary Guarantor(s) to one or more commodity price risks
relating to the business and operations of the Borrower or the relevant
Restricted Subsidiary; provided that any Commodity Hedging Agreement that is
entered into to offset all or any portion of an outstanding Eligible Commodity
Hedging Agreement shall constitute an Eligible Commodity Hedging Agreement so
long as, at the time entered into, such offsetting Commodity Hedging Agreement,
together with all other outstanding Eligible Commodity Hedging Agreements, in
the aggregate, are reasonably expected to hedge the anticipated exposure of the
Borrower or the relevant Restricted Subsidiary to one or more commodity price
risks relating to the business and operations of the Borrower or the relevant
Restricted Subsidiary.

“Eligible Commodity Hedging Counterparty” shall mean (i) a counterparty to an
Eligible Commodity Hedging Agreement that, at the time the relevant Eligible
Commodity Hedging Agreement is entered into, is either an Acceptable Commodity
Counterparty or an Acceptable Financial Counterparty and (ii) each Existing
Commodity Hedging Agreement Counterparty.

“Eligible Hedge Amount” shall mean, as of any date of determination with respect
to any Secured Hedge Agreement, (a) if such date is prior to the occurrence of
an Early Termination Event in respect of such Secured Hedge Agreement, the
greater of (i) the Floor Amount (if any) applicable to such Secured Commodity
Hedge and (ii) an amount equal to (A) the Outstanding Amount (if any, calculated
in accordance with subclause (b)(i) of that definition) applicable to such
Secured Hedge Agreement at such time less (B) (so long as no Other Credit
Support Exception has occurred) the aggregate amount of Other Credit Support
Amounts under any Other Credit Support issued or pledged in favor of the
applicable Eligible Commodity Hedging Counterparty or Interest Rate Hedge Bank
to support the Obligations of the applicable Credit Party under such Secured
Hedge Agreement and (b) if such date is on or after the occurrence of an Early
Termination Event in respect of such Secured Hedge Agreement, an amount equal to
(i) the Outstanding Amount (if any, calculated in accordance with subclause
(b)(ii) of that definition) applicable to such Secured Hedge Agreement less
(ii) (so long as no Other Credit Support Exception has occurred) the aggregate
amount of Other Credit Support Amounts under any Other Credit Support issued or
pledged in favor of the applicable Eligible Commodity Hedging Counterparty or
Interest Rate Hedge Bank to support the Obligations of the applicable Credit
Party under such Secured Hedge Agreement.

 

-7-



--------------------------------------------------------------------------------

“Environmental Action” shall mean any investigation, notice, notice of
violation, claim, action, suit, proceeding, demand, abatement order or other
order or directive (conditional or otherwise), by any Governmental Authority or
any other Person, arising out of or relating to (a) compliance or non-compliance
with any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code and rule of common law now or
hereafter in effect and in each case as amended, and any binding judicial or
administrative interpretation thereof, including any binding judicial or
administrative order, consent decree or judgment, relating to the protection of
the environment or human health or safety (as such relates to exposure to
Hazardous Materials) or Hazardous Materials.

“Equity Interests” shall mean Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).

“Event of Default” shall mean (i) any event or condition which, under the terms
of any Series of Secured Debt causes, or permits holders of Obligations
outstanding thereunder (with or without the giving of notice or lapse of time,
or both, and whether or not notice has been given or time has lapsed) to cause,
the Obligations outstanding thereunder to become immediately due and payable or
(ii) any ISDA Event of Default with respect to a Credit Party under any Secured
Commodity Hedge, in each case unless the respective Obligations have been repaid
or discharged in accordance with the terms of the respective Financing
Documents.

“Excluded Assets” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Excluded Hedging Obligation” shall mean with respect to any Subsidiary
Guarantor, any Hedging Obligation if, and to the extent that, all or a portion
of the guarantee of such Subsidiary Guarantor of, or the grant by such
Subsidiary Guarantor of a security interest to secure, such Hedging Obligation
(or any guarantee thereof) is or becomes illegal under the Commodity Exchange
Act or any rule, regulation or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof) by virtue of such
Subsidiary Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the security interest of such Subsidiary
Guarantor becomes effective with respect to such Hedging Obligation. If a
Hedging Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Hedging Obligation that
is attributable to swaps for which such guarantee or security interest is or
becomes illegal.

“Existing Commodity Hedging Agreements” shall mean the master agreements listed
on Annex II hereto and shall include each confirmation entered into pursuant to
such master agreement.

“Existing Commodity Hedging Agreement Counterparties” shall mean each
counterparty to the Existing Commodity Hedging Agreements.

“Fair Market Value” shall mean the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by an Authorized Officer of
the Borrower.

 

-8-



--------------------------------------------------------------------------------

“Financing Documents” shall mean, collectively (without duplication), (a) this
Agreement, the Credit Agreement, any Other Credit Agreement, any Reimbursement
Agreement, each Secured Interest Rate Hedge, each Secured Treasury Services
Agreement, each Secured Commodity Hedge and each Additional First Lien
Indebtedness Agreement, in each case secured by a first-priority Lien on the
Collateral, (b) the Security Documents and (c) all other agreements, promissory
notes, instruments, documents and certificates executed by or on behalf of any
Credit Party in connection with any of the foregoing, in each case as the same
may be amended, restated, supplemented, waived or otherwise modified from time
to time.

“First-Lien Secured Parties” shall mean, at any time, the holders of Obligations
at such time, including the Administrative Agent, any Other Administrative
Agent, the Collateral Trustee, the Lenders, any Other Lenders (including any
Issuing Bank), any L/C Issuer, the Secured Debt Representatives, the Interest
Rate Hedge Banks, the Treasury Services Providers and the Eligible Commodity
Hedging Counterparties and the lenders, noteholders, investors and other finance
parties (and agents) party to any Additional First Lien Indebtedness.

“Floor Amount” shall mean as of any date of calculation, with respect to any
Secured Hedge Agreement, the sum of the aggregate amount identified (if any) as
the “floor amount” (which shall be calculated based on the expected exposure of
the applicable Eligible Commodity Hedging Counterparty or Interest Rate Hedge
Bank to the Borrower or the applicable Subsidiary Guarantor under such Secured
Hedge Agreement, as determined by the Borrower or the applicable Subsidiary
Guarantor and such Eligible Commodity Hedging Counterparty or Interest Rate
Hedge Bank in good faith on an arm’s length basis consistent with market
practice in the independent power generating industry) for such Secured Hedge
Agreement and set forth in one or more contracts, confirmations, schedules or
other writings issued and agreed by the applicable Eligible Commodity Hedging
Counterparty or Interest Rate Hedge Bank and the Borrower or the applicable
Subsidiary Guarantor party to such Secured Hedge Agreement; provided that (a) no
such “floor amount” shall be effective for any purpose hereunder unless,
promptly following each such determination, the Borrower shall have notified the
Collateral Trustee in writing of the relevant “floor amount” and the Secured
Hedge Agreement to which such “floor amount” applies, (b) the “Floor Amount” for
all Secured Hedge Agreements shall not exceed $400,000,000 in the aggregate at
any time and (c) to the extent that there are no transactions outstanding under
a Secured Hedge Agreement, the “Floor Amount” for such Secured Hedge Agreement
shall be zero.

“GAAP” shall mean generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect from time to time; provided, however, that if
any operating lease would be recharacterized as a capital lease due to changes
in the accounting treatment of such operating leases under GAAP since June 1,
2015, then solely with respect to the accounting treatment of any such lease,
GAAP shall be interpreted as it was in effect on June 1, 2015.

“Governmental Authority” shall mean any nation or government, or any state,
province, territory or other political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, or any governmental or non-governmental authority regulating the
generation and/or transmission of energy.

“Guarantee” of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any

 

-9-



--------------------------------------------------------------------------------

obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment of such Indebtedness or other obligation,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment of
such Indebtedness or other obligation or (c) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation; provided, however, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

“Guarantee and Collateral Agreement” shall mean that certain Guarantee and
Collateral Agreement dated as of the date hereof by and among the Borrower, the
Subsidiary Guarantors and the Collateral Trustee, on behalf of and for the
benefit of the First-Lien Secured Parties.

“Guaranty” shall mean a guaranty given by a Credit Party in favor of the
Collateral Trustee (for and on behalf of the First-Lien Secured Parties) under
the Guarantee and Collateral Agreement.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, or asbestos containing materials; (b) any chemicals,
materials or substances defined as or included in the definition of “hazardous
substances,” “hazardous waste,” “hazardous materials,” “extremely hazardous
waste,” “restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants” or words of similar import, under any
Environmental Law; and (c) any other chemical, material or substance, which is
prohibited, limited or regulated by any Environmental Law.

“Hedging Obligations” shall mean, with respect to any specified Person, the
obligations of such Person under: (i) agreements or arrangements designed to
protect such Person against fluctuations in currency exchange, interest rates,
commodity prices or commodity transportation or transmission pricing or
availability, including, for the avoidance of doubt, currency exchange, interest
rate or commodity swap, cap or collar agreements; (ii) any netting arrangements,
power purchase and sale agreements, fuel purchase and sale agreements, swaps,
options and other agreements, in each case, that fluctuate in value with
fluctuations in energy, power or gas prices; and (iii) agreements or
arrangements for commercial or trading activities with respect to the purchase,
transmission, distribution, sale, lease or hedge of any energy related commodity
or service.

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables,
except as provided in clause (e) below), whether or not contingent:

(a) in respect of borrowed money;

(b) evidenced by bonds, notes, debentures or similar instruments or letters of
credit (or reimbursement agreements in respect thereof);

(c) in respect of banker’s acceptances;

(d) representing Capital Lease Obligations or Attributable Debt in respect of
sale and leaseback transactions;

(e) representing the balance deferred and unpaid of the purchase price of any
property (including trade payables) or services due more than six months after
such property is acquired or such services are completed; or

 

-10-



--------------------------------------------------------------------------------

(f) representing the net amount owing under any Hedging Obligations;

if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
guarantee by the specified Person of any Indebtedness of any other Person;
provided, that the amount of such Indebtedness shall be deemed not to exceed the
lesser of the amount secured by such Lien and the value of the Person’s property
securing such Lien.

“Indemnified Costs” shall have the meaning set forth in Section 7.8(a).

“Insolvency or Liquidation Proceeding” shall mean:

(a) any voluntary or involuntary case or proceeding under any Debtor Relief Laws
with respect to any Credit Party:

(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Credit Party or with respect to a
material portion of its respective assets;

(c) any liquidation, dissolution, reorganization or winding up of any Credit
Party whether voluntary or involuntary and whether or not involving insolvency
or bankruptcy;

(d) any assignment for the benefit of creditors or any other marshalling of
assets and liabilities of any Credit Party; or

(e) any other proceeding of any type or nature in which substantially all claims
of creditors of any Credit Party are determined and any payment or distribution
is or may be made on account of such claims.

“Interest Expense” shall mean, for any period, all interest, commitment fees,
letter of credit fees, participation fees and Breakage Costs in respect of
outstanding Obligations accrued, capitalized or payable during such period
(whether or not actually paid during such period) pursuant to the terms of the
respective Financing Documents.

“Interest Rate/Currency Hedging Agreement” shall mean any agreement of the type
described in clauses (a), (b) or (c) of the definition of “Interest
Rate/Currency Hedging Obligations.”

“Interest Rate/Currency Hedging Obligations” shall mean, with respect to any
specified Person, the obligations of such Person under (a) interest rate swap
agreements (including fixed-to-floating or floating-to-fixed swaps), interest
rate cap agreements and interest rate collar agreements, (b) other agreements or
arrangements designed to manage interest rates or interest rate risk and
(c) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates.

“Interest Rate Hedge Bank” shall mean a party to any Secured Interest Rate Hedge
that is an Acceptable Financial Counterparty, Lender, Administrative Agent or an
Affiliate thereof, or any Person that was a Lender, Administrative Agent or an
Affiliate thereof at the time it entered into such Secured Interest Rate Hedge;
provided that, in the case of any Interest Rate Hedge Bank (other than a Lender
or an Administrative Agent) that is not a party to this Agreement as of the date
hereof, such Interest Rate Hedge

 

-11-



--------------------------------------------------------------------------------

Bank shall have executed and delivered to the Collateral Trustee an Accession
Agreement pursuant to which such Interest Rate Hedge Bank has become a party to
this Agreement and has agreed to be bound by the obligations of a First-Lien
Secured Party under the terms hereof.

“ISDA Event of Default” shall mean any Event of Default as defined in the
relevant Secured Hedge Agreement.

“Issuing Bank” shall have the meaning specified in the preliminary statements to
this Agreement.

“L/C Issuer” shall have the meaning specified in the introductory statement to
this Agreement.

“Lenders” shall have the meaning specified in the preliminary statements to this
Agreement.

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other) or other security
agreement of any kind or nature whatsoever (including, without limitation, any
conditional sale or other title retention agreement) and any preference or
priority having the effect of security, and any lease having substantially the
same effect as any of the foregoing.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Property” shall mean each real property that is subject to a
Mortgage.

“Mortgages” shall mean a collective reference to each mortgage, deed of trust,
deed to secure debt, debenture or similar security instrument entered into by
any Credit Party to secure any Obligations.

“Obligations” shall mean all amounts owing by the Borrower or any Subsidiary
Guarantor to any Agent or any First-Lien Secured Party pursuant to the terms of
this Agreement or any other Financing Document (including all interest, fees and
other amounts which accrue after the commencement of any case or proceeding in
bankruptcy after the insolvency of, or for the reorganization of the Borrower or
any of its Subsidiary Guarantors, whether or not allowed in such case or
proceeding but excluding, with respect to any Guarantor, all Excluded Hedging
Obligations of such Guarantor, and shall include all Credit Agreement
Obligations, any Other Credit Agreement Obligations and any Reimbursement
Agreement Obligations.

“Officer’s Certificate” shall mean a certificate signed on behalf of the
Borrower by an Authorized Officer of the Borrower, which certificate shall
include: (a) a statement that such Authorized Officer making such certificate
has read the applicable covenant or condition, (b) a brief statement as to the
nature and scope of the examination or investigation upon which the statements
or opinions contained in such certificate are based, (c) a statement that, in
the opinion of such Authorized Officer, he has made such examination or
investigation as is necessary to enable him to express an informed opinion as to
whether or not the applicable covenant or condition has been complied with and
(d) a statement as to whether or not, in the opinion of such Authorized Officer,
the applicable condition or covenant has been complied with.

“Ordinary Course Settlement Payments” shall mean all regularly scheduled
payments due under any Secured Hedge Agreement from time to time, calculated in
accordance with the terms of such Secured Hedge Agreement, but excluding, for
the avoidance of doubt any Termination Payments due and payable under such
Secured Hedge Agreement in connection with an Early Termination Event.

 

-12-



--------------------------------------------------------------------------------

“Other Administrative Agent” shall have the meaning specified in the preliminary
statement to this Agreement.

“Other Credit Agreement” shall have the meaning specified in the preliminary
statement to this Agreement.

“Other Credit Agreement Effective Date” shall have the meaning specified in the
preliminary statement to this Agreement.

“Other Credit Agreement Obligations” means the “Obligations”, as defined in any
Other Credit Agreement.

“Other Credit Support” shall mean any letter of credit, guaranty of the relevant
Secured Hedge Agreement or Additional First-Lien Indebtedness that is in the
form of a secured trading facility, including the Secured Trading Facility, or
cash collateral issued or pledged, as applicable, as contemplated or required by
the relevant Secured Hedge Agreement or Additional First-Lien Indebtedness that
is in the form of a secured trading facility, including the Secured Trading
Facility, in favor of the applicable Eligible Commodity Hedging Counterparty,
Interest Rate Hedge Bank or First-Lien Secured Party, as applicable, (other than
pursuant to the Security Documents) to support the Obligations of the Borrower
or any Subsidiary Guarantor under such Secured Hedge Agreement or Additional
First-Lien Indebtedness that is in the form of a secured trading facility,
including the Secured Trading Facility, which letter of credit, guaranty or cash
collateral, as applicable, satisfies the requirements of such Secured Hedge
Agreement or Additional First-Lien Indebtedness Agreement that is in the form of
a secured trading facility, including the Secured Trading Facility, with respect
to letters of credit, guaranties or cash, as applicable. For avoidance of doubt,
Other Credit Support shall not include separate insurance, credit default swap
protection or other protection against loss arranged by the Eligible Commodity
Hedging Counterparty, Interest Rate Hedge Bank or First-Lien Secured Party, as
applicable, for its own account or (y) any guarantees provided by one or more
Credit Parties or Collateral provided pursuant to the Security Documents.

“Other Credit Support Amount” shall mean the sum of (a) the amount of cash
constituting Other Credit Support, (b) the amount payable under any guaranty
constituting Other Credit Support and (c) the amount available to be drawn under
any letter of credit constituting Other Credit Support.

“Other Credit Support Exception” shall mean (a) with respect to any Other Credit
Support constituting a guaranty, the guarantor thereunder fails to make payment
after receipt of a demand for payment thereunder made in accordance with the
terms of such guaranty, within three Business Days of its receipt of such demand
or (b) with respect to any Other Credit Support constituting a letter of credit,
the occurrence and continuance of any of the following: (i) a restraint or
injunction shall be threatened against the issuer of such letter of credit or
the applicable Eligible Commodity Hedging Counterparty, Interest Rate Hedge Bank
or First-Lien Secured Party, as applicable, that is the beneficiary thereof that
restrains or limits or seeks to restrain or limit a draw upon, or the
application of proceeds from, such letter of credit prior to, concurrently with,
or following such draw or application, (ii) the issuing bank of such letter of
credit shall be subject to a bankruptcy proceeding or (iii) the issuing bank of
such letter of credit shall have disavowed, repudiated or dishonored its
obligations under such letter of credit after, if applicable, delivery to such
issuing bank of a conforming draw request thereunder.

“Other Lenders” shall have the meaning specified in the preliminary statements
to this Agreement.

“Other Required Lenders” has the meaning given to the term Required Lenders in
any Other Credit Agreement.

 

-13-



--------------------------------------------------------------------------------

“Outstanding Amount” shall mean:

(a) with respect to any Series of Secured Debt (except to the extent provided in
clause (d) below with respect to any secured trading facility), at any time, an
amount equal to the sum of (i) the aggregate outstanding principal amount of the
Obligations of such Series of Secured Debt (including the face amount of
outstanding letters of credit whether or not then available or drawn) and
(ii) except during any period in which the Collateral Trustee has exercised
remedies or the protections of Liens on Collateral, the aggregate unfunded
commitments to extend credit which, when funded, would constitute Obligations
under such Series of Secured Debt;

(b) with respect to any Secured Hedge Agreement (with respect to any Secured
Interest Rate Hedge, for the purposes of Sections 4.4(a) and 7.8 only), (i) at
any time prior to the occurrence of an Early Termination Event under such
Secured Hedge Agreement, the amount of all Obligations (including Ordinary
Course Settlement Payments, Termination Payments and related Interest Expense)
that would be owed to the applicable Eligible Commodity Hedging Counterparty or
Interest Rate Hedge Bank under such Secured Hedge Agreement if there occurred at
such time an Early Termination Event under such Secured Hedge Agreement where
the Borrower or any Subsidiary Guarantor party thereto is the sole “Affected
Party” or the “Defaulting Party” (or equivalent term), or (ii) at any time from
and after the occurrence of an Early Termination Event under such Secured Hedge
Agreement, the amount of all Obligations (including Ordinary Course Settlement
Payments, Termination Payments and related Interest Expense) then due and owing
to the applicable Eligible Commodity Hedging Counterparty or Interest Rate Hedge
Bank under such Secured Hedge Agreement;

(c) with respect to any Secured Treasury Services Agreement for the purposes of
Sections 4.4(a) and 7.8 only, an amount equal to the aggregate outstanding
amount of the Obligations in respect of such Secured Treasury Services
Agreement; and

(d) with respect to any secured trading facility (including, if applicable, the
Secured Trading Facility), at any time, the amount equal to the aggregate
facility utilization (or similar amount, however named) thereunder, together
(without duplication) with any Termination Payments (whether as a result of the
occurrence of an event of default or other termination event), including any
“Settlement Amount” or “Early Termination Amount” as defined in the related
secured party ISDA Agreement payable to any secured counterparty thereunder.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.

“Pledged Collateral” shall mean, as the context may require, (a) any Collateral,
to the extent that possession or control thereof is necessary to perfect a Lien
thereon under the UCC, (b) any rights to receive payments under any insurance
policy that constitute Collateral and with respect to which a secured party is
required to be named as an additional insured or a loss payee in order to
perfect a Lien thereon and/or (c) any other Collateral with respect to which a
secured party must be listed on a certificate of title in order to perfect a
Lien thereon.

“Property” shall mean any right or interest in or to any asset or property of
any kind whatsoever (including Equity Interests), whether real, personal or
mixed and whether tangible or intangible.

“Reimbursement Agreement” shall have the meaning specified in the preliminary
statement to this Agreement.

 

-14-



--------------------------------------------------------------------------------

“Reimbursement Agreement Obligations” means the “Obligations”, as defined in any
Reimbursement Agreement.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Remedy Event” shall have the meaning set forth in Section 4.2.

“Required First-Lien Secured Parties” shall mean, at any time with respect to
any matter, First-Lien Secured Parties owed or holding more than 50% of the sum
of (without duplication) (a) subject to any voting restrictions set forth in the
applicable Financing Document for a Series of Secured Debt, the Outstanding
Amount under the Credit Agreement, any Other Credit Agreement, any Reimbursement
Agreement and/or any Additional First-Lien Indebtedness Agreement at such time
and (b) the Eligible Hedge Amount under each Secured Commodity Hedge and each
Secured Interest Rate Hedge at such time.

“Required Lender Parties” shall mean (i) at any time prior to the Other Credit
Agreement Effective Date with respect to any matter, the Required Lenders and
(ii) at any time on or after the Other Credit Agreement Effective Date with
respect to any matter, the Lenders, the Other Lenders and the L/C Issuer owed or
holding more than 50% of, subject to any voting restrictions set forth in the
Credit Agreement (including in the definition of Required Lender therein), the
Other Credit Agreement and the Reimbursement Agreement, the sum of (without
duplication) the Outstanding Amount under the Credit Agreement, the Other Credit
Agreement and the Reimbursement Agreement at such time.

“Required Lenders” has the meaning given to such term in the Credit Agreement.

“Restricted Subsidiary” shall mean the “Restricted Subsidiaries”, as defined in
the Credit Agreement.

“S&P” shall mean Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business and its successors and assigns.

“Secured Commodity Hedge” shall mean (i) each Existing Commodity Hedging
Agreement and (ii) each Eligible Commodity Hedging Agreement entered into by the
Borrower or a Subsidiary Guarantor which requires that the obligations of such
Borrower or a Restricted Subsidiary be secured by a Lien on the Collateral;
provided that, with respect to each Secured Commodity Hedge, the Eligible
Commodity Hedging Counterparty party thereto shall have executed and delivered
to the Collateral Trustee an Accession Agreement pursuant to which such Eligible
Commodity Hedging Counterparty has become a party to this Agreement and has
agreed to be bound by the obligations of a First-Lien Secured Party under the
terms hereof.

“Secured Debt Representative” shall mean (a) with respect to the Lenders under
the Credit Agreement, the Administrative Agent, (b) with respect to any Other
Lenders under any Other Credit Agreement, any Other Administrative Agent,
(c) any L/C Issuer with respect to any Reimbursement Agreement, (d) with respect
to the lenders, noteholders, investors and other finance parties under any
Additional First-Lien Indebtedness, the administrative agent, trustee or similar
representative who maintains the applicable transfer register, (e) with respect
to any Secured Interest Rate Hedge, the Interest Rate Hedge Bank party thereto,
(f) with respect to any Secured Commodity Hedge, the Eligible Commodity Hedging
Counterparty party thereto and (g) with respect to any Secured Treasury Services
Agreement for the purposes of Section 4.4(a) only, the Treasury Services
Provider party thereto.

 

-15-



--------------------------------------------------------------------------------

“Secured Hedge Agreement” shall mean each Secured Commodity Hedge and each
Secured Interest Rate Hedge.

“Secured Hedging Obligations” shall mean with respect to any specified Person,
the obligations of such Person under any Secured Hedge Agreement.

“Secured Interest Rate Hedge” shall mean each Interest Rate/Currency Hedging
Agreement entered into by the Borrower or any Restricted Subsidiary with an
Interest Rate Hedge Bank; provided that, with respect to each Secured Interest
Rate Hedge, the Interest Rate Hedge Bank party thereto that is not a Lender or
Administrative Agent shall have executed and delivered to the Collateral Trustee
an Accession Agreement pursuant to which such Interest Rate Hedge Bank has
become a party to this Agreement and has agreed to be bound by the obligations
of a First-Lien Secured Party under the terms hereof.

“Secured Trading Facility” shall mean the “Secured Trading Facility”, as defined
in the Credit Agreement.

“Secured Treasury Services Agreement” shall mean each Treasury Services
Agreement entered into by the Borrower or any Restricted Subsidiary with a
Treasury Services Provider; provided that, with respect to each Secured Treasury
Services Agreement, the Treasury Services Provider party thereto that is not a
Lender or the Administrative Agent shall have executed and delivered to the
Collateral Trustee an Accession Agreement pursuant to which such Treasury
Services Provider has become a party to this Agreement and has agreed to be
bound by the obligations of a First-Lien Secured Party under the terms hereof.

“Securities” shall mean any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Security Documents” shall mean the Guarantee and Collateral Agreement, the
Mortgages, this Agreement and each other agreement, document or instrument
executed and delivered pursuant to any of the foregoing (including pursuant to
Section 9.10 of the Credit Agreement or any similar provision of any other
Financing Document) that creates or purports to create a first-priority Lien in
favor of the Collateral Trustee for the benefit of the First-Lien Secured
Parties.

“Series of Secured Debt” shall mean, severally, the Credit Agreement, any Other
Credit Agreement, any Reimbursement Agreement and any Additional First-Lien
Indebtedness Agreement.

“Stated Maturity” shall mean, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Closing Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

“Subsidiary” shall mean any subsidiary of the Borrower; “subsidiary” shall mean,
with respect to any specified Person: (i) any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
Capital Stock entitled (without regard to the occurrence of any contingency and
after giving effect to any voting agreement or stockholders’ agreement that
effectively transfers voting power) to vote in the election of directors,
managers or trustees of the corporation, association or

 

-16-



--------------------------------------------------------------------------------

other business entity is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and (ii) any partnership (a) the sole general
partner or the managing general partner of which is such Person or a Subsidiary
of such Person or (b) the only general partners of which are that Person or one
or more Subsidiaries of that Person (or any combination thereof).

“Subsidiary Guarantor” shall mean each of the Persons identified on the
signature pages hereto as a “Subsidiary Guarantor” and each other Subsidiary of
the Borrower which is required to guarantee the Obligations from time to time
pursuant to the terms of the Financing Documents and which shall have executed
and delivered to the Collateral Trustee an Additional Guarantor Accession
Agreement pursuant to which such Subsidiary Guarantor has become a party to this
Agreement and has agreed to be bound by the obligations of a Credit Party and
Credit Party under the terms hereof.

“Supplemental Collateral Trustee” shall have the meaning set forth in Section
7.2(b).

“Swap Transactions” shall mean any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any Secured Hedge Agreement.

“Termination Payment” shall mean the amount, if any, payable by the Credit
Parties in connection with an Early Termination Event of any Secured Hedge
Agreement, including any “Settlement Amount”, “Early Termination Amount” or
“Close-out Amount” or substantially similar term as defined in the relevant
Secured Hedge Agreement; provided that, for the avoidance of doubt, “Termination
Payments” shall not include any Ordinary Course Settlement Payments due under
any such Secured Hedge Agreement.

“Treasury Services Agreement” shall mean any agreement between the Borrower or
any Subsidiary and any Treasury Services Provider relating to treasury,
depository, credit card, debit card, stored value cards, purchasing or
procurement cards and cash management services or automated clearinghouse
transfer of funds or any similar services.

“Treasury Services Obligations” shall have the meaning specified in Section
5.6(b).

“Treasury Services Provider” shall mean any Acceptable Financial Counterparty
(other than a Credit Party) that is a party to any Secured Treasury Services
Agreement; provided that, in the case of any Treasury Services Provider that is
not a party to this Agreement as of the date hereof, such Treasury Services
Provider shall have executed and delivered to the Collateral Trustee an
Accession Agreement pursuant to which such Treasury Services Provider has become
a party to this Agreement and has agreed to be bound by the obligations of a
First-Lien Secured Party under the terms hereof.

“Trust Estate” shall have the meaning set forth in Section 2.1.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided that if, with respect to any filing statement or
by reason of any provisions of law, the perfection or the effect of perfection
or non-perfection of the security interests granted to the Collateral Trustee
pursuant to the applicable Security Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, UCC means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions of each Financing
Document and any filing statement relating to such perfection or effect of
perfection or non-perfection.

 

-17-



--------------------------------------------------------------------------------

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

1.2 Computation of Time Periods; Other Definitional Provisions.

(a) As used herein and in the other Financing Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation,” (ii) the word “incur” shall be construed to mean
incur, create, issue, assume, become liable in respect of or suffer to exist
(and the words “incurred” and “incurrence” shall have correlative meanings),
(iii) unless the context otherwise requires, the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, Equity
Interests, securities, revenues, accounts, leasehold interests and contract
rights, (iv) the word “will” shall be construed to have the same meaning and
effect as the word “shall,” (v) unless the context otherwise requires, any
reference herein (A) to any Person shall be construed to include such Person’s
permitted successors and assigns and (B) to the Borrower or any other Credit
Party shall be construed to include the Borrower or such Credit Party as debtor
and debtor-in-possession and any receiver or trustee for the Borrower or any
other Credit Party, as the case may be, in any insolvency or liquidation
proceeding, (vi) all references to “knowledge” of any Credit Party or a
Subsidiary of the Borrower means the actual knowledge of an Authorized Officer
responsible for monitoring compliance with the Financing Documents,
(vii) references to “the best of an officer’s knowledge” or similar phrases
referring to “best knowledge” of an officer shall be interpreted to mean that
such officer has made such diligent investigation or inquiry as would be
customary and prudent for such officer to make in the reasonable judgment of
such officer in the context of the applicable circumstances and (viii) all
references to any Governmental Authority, shall include any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

(b) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(d) Unless otherwise expressly provided herein, (i) all references to documents,
instruments and other agreements (including the Financing Documents) and all
other contractual instruments shall be deemed to include all subsequent
amendments, restatements, amendments and restatements, extensions, supplements,
modifications, refinancings, renewals, replacements and restructurings thereto,
but only to the extent that such amendments, restatements, amendments and
restatements, extensions, supplements, modifications, refinancings, renewals,
replacements and restructurings are permitted by the Financing Documents; and
(ii) references to any law (including by succession of comparable successor
laws) shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such law.

(e) Unless otherwise set forth herein, references to principal amount shall
include, without duplication, any reimbursement obligations with respect to a
letter of credit and the face amount thereof (whether or not such amount is, at
the time of determination, drawn or available to be drawn).

1.3 Certifications, Etc. All certifications to be made hereunder by an officer
or representative of a Credit Party shall be made by such Person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity.

 

-18-



--------------------------------------------------------------------------------

1.4 Construction. This Agreement and the other Security Documents will be
construed without regard to the identity of the party who drafted it and as
though the parties participated equally in drafting it. Consequently, each of
the parties hereto acknowledges and agrees that any rule of construction that a
document is to be construed against the drafting party will not be applicable
either to this Agreement or the other Security Documents.

SECTION 2. Declaration of Trust; Acknowledgement of Security Interests.

2.1 Trust Estate. To secure the payment of the Obligations and in consideration
of the premises and mutual agreements set forth in this Agreement, each Credit
Party hereby confirms the grant to the Collateral Trustee, and the Collateral
Trustee hereby accepts and agrees to hold, in trust under this Agreement for the
benefit of all current and future First-Lien Secured Parties, a security
interest in and Lien on all of such Credit Party’s right, title and interest in,
to and under all Collateral now or hereafter granted to the Collateral Trustee
under any Security Document for the benefit of the First-Lien Secured Parties,
together with all of the Collateral Trustee’s right, title and interest in, to
and under the Security Documents, and all interests, rights, powers and remedies
of the Collateral Trustee thereunder or in respect thereof and all cash and
non-cash proceeds thereof (collectively, the “Trust Estate”).

The Collateral Trustee and its successors and assigns under this Agreement will
hold the Trust Estate in trust for the benefit solely and exclusively of all
current and future First-Lien Secured Parties as security for the payment of all
present and future Obligations.

Notwithstanding the foregoing, if at any time:

(1) all Liens securing the Obligations have been released as provided in
Section 5.1;

(2) no monetary obligation is outstanding and payable under this Agreement to
the Collateral Trustee or any of its co-trustees or agents (whether in an
individual or representative capacity); and

(3) the Borrower delivers to the Collateral Trustee an Officer’s Certificate
stating that all Obligations have been terminated, released or otherwise
satisfied or collateralized in a manner satisfactory to the counterparty of such
Obligation and the Liens of the Collateral Trustee are permitted to be released,
or have been released, in compliance with all applicable provisions of the
Financing Documents;

then the first-priority lien trust arising hereunder will terminate (subject to
any reinstatement pursuant to Section 6.2), except that all provisions set forth
in Section 7.8 that are enforceable by the Collateral Trustee or any of its
co-trustees or agents (whether in an individual or representative capacity) will
remain enforceable in accordance with their terms.

The parties further declare and covenant that the Trust Estate will be held and
distributed by the Collateral Trustee subject to the further agreements herein.

2.2 Collateral Trustee. The Collateral Trustee and its successors and assigns
under this Agreement will act for the benefit solely and exclusively of all
present and future holders of Obligations as security for the payment and
performance of all present and future Obligations.

2.3 Pari Passu. As among the First-Lien Secured Parties, the Obligations shall
rank pari passu, no First-Lien Secured Party shall be entitled to any
preferences or priority over any other First-Lien Secured Party with respect to
the Collateral and the First-Lien Secured Parties shall share in the Collateral

 

-19-



--------------------------------------------------------------------------------

and all proceeds thereof equally and ratably in accordance with the terms of
this Agreement notwithstanding the time of incurrence of any Obligation or the
time or method of creation or perfection of any of the Liens securing the
Obligations.

2.4 Prohibition on Contesting Liens. Each of the Collateral Trustee (on behalf
of itself and each First-Lien Secured Party), the Administrative Agent (on
behalf of itself and each Lender), any Other Administrative Agent (on behalf of
itself and any Other Lender), the L/C Issuer and each other First-Lien Secured
Party, agrees that it will not (and hereby waives any right to) object to,
question or contest, or support any other Person in objecting to, questioning or
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding) (a) the priority, validity, extent, perfection, attachment or
enforceability of a Lien held by or on behalf of any of the First-Lien Secured
Parties in all or any part of the Collateral in accordance with the terms of
this Agreement or (b) any or all of the provisions of this Agreement; provided
that nothing in this Agreement shall be construed to prevent or impair the
rights of the Collateral Trustee, the Administrative Agent, any Other
Administrative Agent, any L/C Issuer or any other First-Lien Secured Party to
enforce this Agreement in accordance with the terms hereof.

2.5 No New First-Priority Liens. So long as the Discharge of Obligations has not
occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Borrower or any other Credit Party, the parties
hereto agree that no Credit Party shall grant or permit any additional
first-priority Liens on any assets or property that constitute Collateral to
secure any Obligations other than in respect of any Other Credit Support or
otherwise permitted under each of the Financing Documents, unless it has granted
or concurrently grants a first-priority Lien on such Collateral to secure all
Obligations on a pari passu basis.

SECTION 3. Enforcement.

3.1 Exercise of Remedies. The Collateral Trustee, at the direction of the
Required First-Lien Secured Parties, shall have the exclusive right to enforce
rights, exercise remedies (including setoff (but subject to Section 5.4(a)) and
the right to credit bid any or all of the Obligations) and make determinations
regarding the release, sale, disposition or restrictions (including bidding or
auction procedures) with respect to the Collateral in accordance with the
provisions of this Agreement and the relevant Security Documents. In exercising
rights and remedies with respect to the Collateral, the Collateral Trustee, at
the direction of the Required First-Lien Secured Parties, may enforce the
provisions of the Security Documents and exercise remedies thereunder, all in
such order and in such manner as it may determine in the exercise of its sole
discretion. Such exercise and enforcement shall include the rights of the
Collateral Trustee (or any other agent appointed by the Required First-Lien
Secured Parties) to sell or otherwise dispose of Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC and the Security
Documents and of a secured creditor under the Debtor Relief Laws.

3.2 Enforcement of Liens.

(a) The Required First-Lien Secured Parties will have, subject to the terms of
this Agreement, the right to authorize and direct the Collateral Trustee with
respect to the Security Documents and the Collateral, including the exclusive
right to authorize or direct the Collateral Trustee to enforce, collect or
realize on any Collateral or exercise any other right or remedy with respect to
the Collateral.

 

-20-



--------------------------------------------------------------------------------

(b) Except to the extent directed or consented to by the Required First-Lien
Secured Parties, none of the Collateral Trustee, any Secured Debt Representative
or any other First-Lien Secured Party will:

(A) request judicial relief, in any Insolvency or Liquidation Proceeding or in
any other court, that would hinder, delay, limit or prohibit the lawful exercise
or enforcement of any right or remedy otherwise available to the First-Lien
Secured Parties in respect of the Liens granted to the Collateral Trustee, for
the benefit of the First-Lien Secured Parties;

(B) oppose or otherwise contest any motion for relief from the automatic stay or
for any injunction against foreclosure or enforcement of Liens granted to the
Collateral Trustee, for the benefit of the First-Lien Secured Parties, made by
the Collateral Trustee, acting at the direction of, or as consented to by, the
Required First-Lien Secured Parties, in any Insolvency or Liquidation
Proceeding;

(C) oppose or otherwise contest any lawful exercise by the Collateral Trustee,
acting at the direction of, or as consented to by, the Required First-Lien
Secured Parties, of the right to credit bid any or all of the Obligations at any
sale in foreclosure of the Liens granted to the Collateral Trustee, for the
benefit of the First-Lien Secured Parties; or

(D) oppose or otherwise contest any other request for judicial relief made in
any court by the Collateral Trustee, acting at the direction of, or as consented
to by, the Required First-Lien Secured Parties relating to the lawful
enforcement of any Lien;

provided, however, that the Collateral Trustee may (but will not be obliged to)
take such actions as it deems desirable in its sole discretion to create, prove,
preserve or protect the Liens upon any Collateral in the manner contemplated by
the Security Documents. Notwithstanding the foregoing, both before and during an
Insolvency and Liquidation Proceeding, any First-Lien Secured Party and any
Secured Debt Representative may take any actions and exercise any and all rights
in each case, that are consistent with this Agreement, that they would have as
an unsecured creditor, including the commencement of an Insolvency or
Liquidation Proceeding against any Credit Party in accordance with applicable
law and the termination of any Financing Document in accordance with the terms
thereof; provided that the First-Lien Secured Parties and the Secured Debt
Representatives may not take any of the actions prohibited by clauses
(A) through (D) above or oppose or contest any other claim that it has agreed
not to oppose or contest under Section 6; and provided, further, that, in the
event that any First-Lien Secured Party becomes a judgment lien creditor in
respect of Collateral as a result of its enforcement of its rights as an
unsecured creditor with respect to the Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes as the other Liens
securing the Obligations are subject to this Agreement.

(c) Notwithstanding anything to the contrary set forth herein or in any other
Financing Document, in no event shall the Collateral Trustee (or any other
Person on its behalf) exercise any rights or remedies with respect to the
Collateral unless (i) such exercise occurs after the occurrence of an Event of
Default following notice to the Collateral Trustee in accordance with
Section 5.3 and (ii) the Collateral Trustee has been instructed to so exercise
such rights or remedies by the Required First-Lien Secured Parties (or to the
extent expressly provided herein, the Required Lender Parties) in accordance
with the terms set forth herein. In exercising rights and remedies with respect
to the Collateral after the occurrence of any Event of Default, the Secured Debt
Representatives may, at the direction of the Required First-Lien Secured
Parties, instruct the Collateral Trustee to enforce (or to refrain from
enforcing) the provisions of the Security Documents in respect of the
Obligations and exercise (or refrain from exercising) remedies thereunder or any
such rights and remedies, all in such order and in such manner as the Collateral
Trustee may determine, unless otherwise directed by the Required First-Lien
Secured Parties, including:

(A) the exercise or forbearance from exercise of all rights and remedies in
respect of the Collateral and/or the Obligations:

 

-21-



--------------------------------------------------------------------------------

(B) the enforcement or forbearance from enforcement of any Lien in respect of
the Collateral;

(C) the exercise or forbearance from exercise of rights and powers of a holder
of Equity Interests or any other form of Securities in the Collateral to the
extent provided in the Security Documents;

(D) the acceptance of the Collateral in full or partial satisfaction of the
Obligations; and

(E) the exercise or forbearance from exercise of all rights and remedies of a
secured lender under the UCC or any similar law of any applicable jurisdiction
or in equity.

(d) Without in any way limiting the generality of clause (c) above, the
Collateral Trustee, the Administrative Agent, any Other Administrative Agent,
any L/C Issuer, each Interest Rate Hedge Bank, each Eligible Commodity Hedging
Counterparty and each other First-Lien Secured Party and any of them may, at any
time and from time to time in accordance with, and to the extent not prohibited
by, this Agreement and/or applicable law, without the consent of or notice to
any other First-Lien Secured Party, without incurring responsibility to any
other First-Lien Secured Party and without impairing or releasing the Lien
priorities and other benefits provided in this Agreement, do one or more of the
following:

(i) change the manner, place or terms of payment or change or extend the time of
payment of, or amend, renew, exchange, increase or alter, the terms of any of
the Obligations and related Financing Documents; provided that if any Secured
Commodity Hedges contain restrictions on increases of principal under the
Financing Documents, each Eligible Commodity Hedging Counterparty party thereto
agrees to promptly inform each other Secured Debt Representative of any such
restriction;

(ii) release the Lien on the Collateral securing such First-Lien Secured Party’s
Obligations;

(iii) settle or compromise any Obligation or any other liability of any Credit
Party; and

(iv) exercise or delay in or refrain from exercising any right or remedy against
any Credit Party or any other Person, elect any remedy and otherwise deal freely
with any Credit Party.

(e) Following notice of any Event of Default received pursuant to Section 5.3,
any Secured Debt Representative of the type set forth in clauses (a), (b) or
(d) of the definition thereof may request in writing that the Collateral Trustee
pursue any lawful action in respect of the Collateral in accordance with the
terms of the Security Documents. Upon any such written request, the Collateral
Trustee shall seek the consent of the Required First-Lien Secured Parties to
pursue such action (it being understood that the Collateral Trustee shall not be
required to advise the Required First-Lien Secured Parties to pursue any such
action). Following receipt of any notice that an Event of Default has occurred,
the Collateral Trustee may await direction from the Required First-Lien Secured
Parties and will act, or decline to act, as directed by the Required First-Lien
Secured Parties, in the exercise and enforcement of the Collateral Trustee’s
interests, rights, powers and remedies in respect of the Collateral or under the
Security Documents or applicable law and, following the initiation of such
exercise of remedies, the Collateral Trustee will act, or decline to act, with
respect to the manner of such exercise of remedies as directed by the Required
First-Lien Secured Parties. Subsequent to the Collateral Trustee receiving
written notice that any Event of

 

-22-



--------------------------------------------------------------------------------

Default has occurred entitling the Collateral Trustee to foreclose upon, collect
or otherwise enforce the Liens then, unless it has been directed to the contrary
by the Required First-Lien Secured Parties, the Collateral Trustee in any event
may (but will not be obligated to) take all lawful and commercially reasonable
actions permitted under the Security Documents that it may deem necessary or
advisable in its reasonable judgment to protect or preserve its interest in the
Collateral and the interests, rights, powers and remedies granted or available
to the Collateral Trustee under, pursuant to or in connection with the Security
Documents.

SECTION 4. Payments.

4.1 Application of Proceeds. Notwithstanding any ongoing Insolvency or
Liquidation Proceeding which has been commenced by or against any Credit Party,
any Collateral or any proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Collateral and proceeds thereof
shall be applied in the following order upon the occurrence and during the
continuation of a Remedy Event (it being agreed that the Collateral Trustee
shall apply such amounts in the following order as promptly as is reasonably
practicable after the receipt thereof; provided that such amounts shall not be
so applied until such time as the amount of the Obligations has been determined
in accordance with the terms hereof and under the terms of the relevant
Financing Document, including and subject to Sections 4.4 and 4.5 below):

first, on a pro rata basis, to the payment of all amounts owing to the Agents
(in their respective capacities as agents) and any fees owing to letter of
credit issuing banks under the Credit Agreement, any Other Credit Agreement, any
Reimbursement Agreement or any Additional First-Lien Indebtedness Agreement
under any of the Financing Documents (including indemnification obligations
thereunder);

second, on a pro rata basis to any First-Lien Secured Party which has
theretofore advanced or paid any fees to any Agent, other than any amounts
covered by priority first, an amount equal to the amount thereof so advanced or
paid by such First-Lien Secured Party and for which such First-Lien Secured
Party has not been previously reimbursed;

third, on a pro rata basis, to the payment of, without duplication, (a) any
Interest Expense and all principal and other amounts then due and payable in
respect of the Obligations under the Credit Agreement, any Other Credit
Agreement and any Reimbursement Agreement, (b) the payment of all Termination
Payments then due and payable to any Interest Rate Hedge Bank under any Secured
Interest Rate Hedge (including any Interest Expense due and payable in respect
thereof), (c) the payment of all Termination Payments then due and payable to
any Eligible Commodity Hedging Counterparty under any Secured Commodity Hedge
(including any Interest Expense due and payable in respect thereof), (d) any
Interest Expense and all principal and other amounts then due and payable in
respect of the Obligations under any Secured Treasury Services Agreement and any
Additional First-Lien Indebtedness (including cash collateralization or
back-stopping (at the lower of (1) 103% of the aggregate undrawn amount of such
letters of credit (or such lower amount as agreed to by the issuer of the
application outstanding letter of credit) and (2) the percentage of the
aggregate undrawn amount required for release of Liens under the terms of the
Credit Agreement, any Other Credit Agreement, any Reimbursement Agreement or the
applicable Additional First-Lien Indebtedness) of all outstanding letters of
credit constituting Obligations) and (e) all other Obligations due to any
First-Lien Secured Party;

fourth, on a pro rata basis, to the payment of, without duplication, all other
Obligations owing to any First-Lien Secured Party, but not yet due and payable;
and

 

-23-



--------------------------------------------------------------------------------

last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Credit Parties or as otherwise required by a court of competent
jurisdiction.

In connection with the application of proceeds pursuant to this Section 4.1,
except as otherwise directed by the Required First-Lien Secured Parties, the
Collateral Trustee may sell any non-cash proceeds for cash prior to the
application of the proceeds thereof.

4.2 Limitations on Payment Post Default. After (i) the Obligations outstanding
under any of the Financing Documents have become due and payable in full
(whether at maturity, upon acceleration or otherwise) and have not been repaid
in full, or any Obligations outstanding under any of the Financing Documents has
not been paid when due and remains unpaid (after any applicable grace period)
and (ii) the Required First-Lien Secured Parties have instructed the Collateral
Trustee (unless they are stayed by the applicable Insolvency or Liquidation
Proceeding from giving such instructions) to enforce, collect or realize on any
Collateral or exercise any other right or remedy with respect to the Collateral
and to cause all proceeds to be applied in accordance with Section 4.1 (a
“Remedy Event”), no payment of cash (or the equivalent of cash) shall be made
from the proceeds of Collateral by any Credit Party to the Collateral Trustee
for the benefit of any First-Lien Secured Party, except as provided for in
Section 4.1.

4.3 Turnover. If any First-Lien Secured Party shall obtain any amount in respect
of any Obligations owed to such First-Lien Secured Party other than in
accordance with the express terms of this Agreement, such First-Lien Secured
Party shall forthwith notify each Secured Debt Representative thereof and shall
promptly, and in any event within 10 Business Days of its so obtaining the same,
pay such amount (less any reasonable costs and expenses incurred by such
First-Lien Secured Party in obtaining such amount) to the Collateral Trustee for
the account of the First-Lien Secured Parties, to be shared in accordance with
Section 4.1.

4.4 Debt Balances.

(a) Upon the written request of the Collateral Trustee, each Secured Debt
Representative shall promptly (and, in any event, within five Business Days)
give the Collateral Trustee written notice of the aggregate amount of the
Obligations then outstanding and owed by any Credit Party to the First-Lien
Secured Parties represented by such Secured Debt Representative under the
applicable Financing Documents and any other information that the Collateral
Trustee may reasonably request. Each Secured Debt Representative agrees that it
will share such information with any other Secured Debt Representative, upon
request by a Secured Debt Representative. In addition to the foregoing, the
Collateral Trustee may request from a Secured Debt Representative specified
amounts of Obligations in connection with the application of amounts in
accordance with Section 4.4(b), the determination of “Required First-Lien
Secured Parties” and any other applicable provisions of this Agreement,
including (i) in the case of the Administrative Agent, Secured Debt
Representative under an Additional First-Lien Indebtedness Agreement, any Other
Administrative Agent, any L/C Issuer or Treasury Services Provider, the
Outstanding Amount under the Credit Agreement, any Other Credit Agreement, any
Reimbursement Agreement, an Additional First-Lien Indebtedness Agreement or
Secured Treasury Services Agreement (as applicable) at such time, (ii) in the
case of each Interest Rate Hedge Bank, the Eligible Hedge Amount under the
applicable Secured Interest Rate Hedge at such time, and (iii) in the case of
each Eligible Commodity Hedging Counterparty, the Eligible Hedge Amount under
the applicable Secured Commodity Hedge at such time, and each such Secured Debt
Representative shall promptly provide such amounts in writing (and, in any
event, within five Business Days). Upon receipt of each such notice from a
Secured Debt Representative, the Collateral Trustee shall provide such notice to
each other Secured Debt Representative.

 

-24-



--------------------------------------------------------------------------------

(b) Without limiting the foregoing, upon receipt of any of the monies referred
to in Section 4.1, the Collateral Trustee shall promptly provide notice to each
Secured Debt Representative of the receipt of such monies. Within 10 Business
Days of the receipt of such notice, each Secured Debt Representative shall give
the Collateral Trustee written certification by an authorized officer or
representative thereof of the aggregate amount of the Obligations then
outstanding owed by any Credit Party to the First-Lien Secured Parties
represented by such Secured Debt Representative under the applicable Financing
Documents to be certified to as presently due and owing after giving effect to
the application of any Other Credit Support in respect of such Obligations as
contemplated by Section 4.5 (and, promptly upon receipt thereof, the Collateral
Trustee shall provide a copy of each such certification to each other Secured
Debt Representative). Unless otherwise directed by a court of competent
jurisdiction or each Secured Debt Representative, the Collateral Trustee shall
use the information provided for in such notices as the basis for applying such
monies in accordance with Section 4.1. Notwithstanding anything herein to the
contrary, the proceeds of any Collateral shall not be applied to the Obligations
owed to such Eligible Commodity Hedging Counterparty and each Interest Rate
Hedge Bank, as applicable, until each Eligible Commodity Hedging Counterparty
and each Interest Rate Hedge Bank shall have applied any Other Credit Support to
the Obligations owing to such Eligible Commodity Hedging Counterparty or
Interest Rate Hedge Bank (as applicable) as contemplated by Section 4.5.

(c) In calculating the amount of Obligations owed to any Eligible Commodity
Hedging Counterparty or Interest Rate Hedge Bank, the applicable Obligations
owed under any Secured Hedge Agreement shall be determined by the party
specified in such Secured Hedge Agreement in accordance with the terms of the
relevant Secured Hedge Agreement, as applicable.

4.5 Other Credit Support. If, following the occurrence of an Early Termination
Event under any Secured Hedge Agreement, any Credit Party shall fail to pay any
of the Obligations owing under such Secured Hedge Agreement as and when required
thereunder, then each applicable Eligible Commodity Hedging Counterparty or
Interest Rate Hedge Bank agrees that, subject to the occurrence of any Other
Credit Support Exception, it shall if a Remedy Event then exists, to the extent
permitted under such Secured Hedge Agreement, the terms of any relevant Other
Credit Support and applicable law, promptly (i) make a demand for payment under
any Other Credit Support consisting of letters of credit, cash collateral or a
guarantee issued in favor of such Eligible Commodity Hedging Counterparty or
Interest Rate Hedge Bank to support the Obligations of the Credit Parties under
such Secured Hedge Agreement and (ii) promptly apply the proceeds received under
any Other Credit Support consisting of letters of credit, cash collateral or
guarantee and any cash consisting of Other Credit Support pledged in favor of
such Eligible Commodity Hedging Counterparty or Interest Rate Hedge Bank to
reduce the outstanding amount of such Obligations.

SECTION 5. Other Agreements.

5.1 Releases.

(a)(i) Upon the request of any Credit Party in connection with any Asset Sale
(other than in connection with the exercise of the Collateral Trustee’s rights
and remedies in respect of the Collateral provided for in Sections 3.1 and 3.2)
by any Credit Party or the release of Liens on Collateral that has become an
Excluded Asset or other assets of the Credit Parties as Collateral, to the
extent permitted (if addressed therein, or, otherwise, not prohibited) by the
terms of all of the Financing Documents as then in effect, the Collateral
Trustee will, at the Borrower’s sole cost and expense, execute and deliver to
the applicable Credit Party such documents (including UCC termination
statements, reconveyances, customary pay-off letters, and return of Collateral)
as such Credit Party may reasonably request to evidence and effectuate the
irrevocable and concurrent release of (A) with respect to any Asset Sale to a
Person that is not a Credit Party, Excluded Assets or other applicable assets,
any Lien granted thereon under any of the Security Documents in any Collateral
being disposed of in connection with such Asset Sale, Excluded Assets or other
applicable assets whose release is permitted (if addressed in the applicable
Financing

 

-25-



--------------------------------------------------------------------------------

Document, or, otherwise, not prohibited) and (B) with respect to any Asset Sale
to a Person that is not a Credit Party in respect of all of the Equity Interests
in, or assets of, such Credit Party, such Credit Party from its Obligations and
guarantees, if any, under the Financing Documents; provided that, in each case,
such Credit Party shall have delivered to the Collateral Trustee and each
Secured Debt Representative, at least five Business Days or such lesser period
of time as the Collateral Trustee or Secured Debt Representative may agree prior
to the date of the proposed release (such date of the proposed release, the
“Release Date”) (a) a written request for release specifying the Release Date
and identifying (generally) the relevant Collateral to which the requested
release relates and, to the extent applicable, the Credit Party to be released
from the Liens under the Security Documents and its Obligations under the
Financing Documents, and (b) an Officer’s Certificate of an Authorized Officer
of the Borrower stating that such Asset Sale, release of Excluded Assets or
release of other applicable assets is in compliance with the terms of all of the
Financing Documents. On the Release Date, the Collateral disposed of pursuant to
an Asset Sale, that has become Excluded Assets or other applicable assets, as
the case may be, identified in the written request and Officer’s Certificate
referred to above shall be automatically released from all Liens under the
Security Documents, in each case subject to any actions required to be taken by
the Collateral Trustee to effectuate any such release.

(ii) Upon the Discharge of Obligations, all rights in and to the Collateral
shall revert to the applicable Credit Party, and, upon the written request of
the Borrower, the Collateral Trustee will, at the Borrower’s sole cost and
expense, (x) promptly cause to be transferred and delivered as the Borrower may
direct, without any recourse, warranty or representation whatsoever, any
Collateral and any proceeds received in respect thereof and (y) execute and
deliver to the Credit Parties customary payoff letters, reconveyances, UCC
termination statements and other documentation as the Credit Parties may
reasonably request to effect the termination and release of the Liens on the
Collateral.

(iii) Upon request of the Borrower, the Collateral Trustee will take any action
set forth in Section 5.1(a)(i) prior to releasing any Lien under the Security
Documents on Excluded Assets as reasonably requested by the Borrower; provided
that the Collateral Trustee may, in its reasonable discretion, request an
Officer’s Certificate of the Borrower with respect to the release of the Liens
on Excluded Assets.

(b) Subject to any requirements of the Financing Documents, without further
written consent, notice to or authorization from any First-Lien Secured Party,
the Collateral Trustee shall execute any documents or instruments necessary to
release any Collateral to the extent such release is permitted (if addressed
therein, or, otherwise, not prohibited) by the terms of the Financing Documents
or if such release is not permitted by the terms of any of the Financing
Documents, the relevant First-Lien Secured Parties have consented to such
release in accordance with the terms of such Financing Documents.

5.2 Amendments to Financing Documents; Class Voting.

(a) The Financing Documents may be amended, supplemented or otherwise modified
in accordance with their terms, in each case, without notice to, or the consent
of any First-Lien Secured Party except to the extent required by any such
Financing Document without affecting the provisions of this Agreement.

(b)(i) Notwithstanding anything to the contrary in this Agreement or in any of
the Security Documents, without the written consent of the Required Lenders, any
Other Required Lenders, the L/C Issuer and each First-Lien Secured Party under a
Secured Commodity Hedge set forth below, no amendment, modification,
termination, waiver or consent in respect of this Agreement or the Security
Documents shall be effective if the effect thereof would: (A) without the
written consent of each such Required Lender, any Other Required Lender, any L/C
Issuer and First-Lien Secured Party (or in the case of any Series of Secured
Debt, the consent of the holders of such Indebtedness that is required in
accordance with

 

-26-



--------------------------------------------------------------------------------

the Financing Documents for such Series of Secured Debt) that would be adversely
affected thereby, (1) amend the definition of “Acceptable Commodity
Counterparty,” “Acceptable Financial Counterparty,” “Commodity Hedging
Agreements,” “Eligible Commodity Hedge Agreement,” “Eligible Commodity Hedging
Counterparty,” “Existing Commodity Hedging Agreement,” “Existing Commodity
Hedging Agreement Counterparty,” “Discharge of Obligations,” “Early Termination
Event,” “Eligible Hedge Amount,” “Event of Default,” “Financing Documents,”
“Floor Amount,” “Hedging Obligations,” “Secured Hedging Obligations,” “Secured
Hedge Agreement,” “Interest Rate/Currency Hedging Agreement,” “Interest
Rate/Currency Hedging Obligations,” “Interest Rate Hedge Bank,” “Obligation,”
“Ordinary Course Settlement Payments,” “Other Credit Support,” “Other Credit
Support Amount,” “Other Credit Support Exception,” “Outstanding Amount,”
“Secured Commodity Hedge,” “Required First-Lien Secured Parties,” “Additional
First Lien Indebtedness,” “Secured Debt Representative,” “Secured Hedge
Agreement,” “Secured Interest Rate Hedge,” “ First-Lien Secured Parties,”
“Additional First-Lien Indebtedness Agreement,” “Secured Treasury Services
Agreement” or “Termination Payment,” in each case as such term applies to the
then outstanding Obligations and/or Financing Documents or (2) cause any netting
or setoff rights of an Eligible Commodity Hedging Counterparty under its Secured
Commodity Hedge, an Interest Rate Hedge Bank under its Secured Interest Rate
Hedge or a Treasury Services Provider under its Secured Treasury Services
Agreement, in either case, to be prohibited hereunder, or (B) without the
written consent of each Required First-Lien Secured Party (or Secured Debt
Representative on its behalf) whose then outstanding Financing Documents (or
related outstanding Obligations) would be adversely affected thereby, (1) change
the order of application of proceeds of Collateral and other payments set forth
in Section 4.1 or any other provision setting forth a priority of payment in
respect of the Obligations; (2) cause the Obligations owed under the Credit
Agreement, any Other Credit Agreement, any Reimbursement Agreement, any
Additional First-Lien Indebtedness Agreement, any Secured Treasury Services
Agreement, any Secured Hedge Agreement to cease to be secured by Liens on the
Collateral on a pari passu basis with all other Obligations; (3) release all or
substantially all of the Collateral or all or substantially all of the
Subsidiary Guarantors from their respective Guaranties, except as expressly
provided in (or permitted by) all of the Financing Documents then in effect
(including Section 5.1); or (4) amend or otherwise modify this Section 5.2 in a
manner that would materially and adversely affect such First-Lien Secured Party.

(ii) Without limiting the generality of the other provisions of this
Section 5.2, no consent shall be required of any First-Lien Secured Party to
execute any amendment, modification, waiver, termination or consent in respect
of this Agreement or the Security Documents if after giving effect thereto, this
Agreement or the Security Documents are (x) more favorable to such First-Lien
Secured Party and (y) not materially less favorable to such First-Lien Secured
Party than to any other First-Lien Secured Party.

5.3 Certain Actions. So long as any Obligations remain outstanding in respect of
more than one class of First-Lien Secured Parties, the following provisions
shall apply:

(a) Each Secured Debt Representative hereby agrees to give, pursuant to the
terms set forth in the Financing Documents, the Collateral Trustee prompt
written notice of the occurrence of (i) any Event of Default under such Person’s
Financing Documents, as applicable, of which such Person has written notice,
(ii) any amendment or waiver under such Person’s Financing Documents and
(iii) acceleration of the maturity of any Obligations under any of the Financing
Documents for which it acts as a Secured Debt Representative wherein such
Obligations have been declared to be or have automatically become due and
payable earlier than the scheduled maturity thereof or termination date
thereunder (or similar remedial actions including demands for cash collateral
(except in accordance with ordinary course margining under Secured Hedge
Agreements) have been taken) and setting forth the aggregate amount of
Obligations that have been so accelerated under such Financing Documents, in
each case, as soon as practicable after

 

-27-



--------------------------------------------------------------------------------

the occurrence thereof (and, in any event, within ten Business Days after the
occurrence thereof); provided, however, that the failure to provide such notice
shall not limit or impair the rights of the First-Lien Secured Parties, or the
obligations of the Credit Parties, hereunder or under the other Financing
Documents. Upon receipt of any of the notices described in clause (i), (ii) or
(iii) above from any Secured Debt Representative, the Collateral Trustee shall
promptly notify each other Secured Debt Representative. The Collateral Trustee
shall not be deemed to have knowledge or notice of the occurrence of an Event of
Default under any Financing Document until it has received a written notice of
such Event of Default in accordance with the preceding sentences of this Section
5.3.

(b) The Collateral Trustee hereby agrees to give each Secured Debt
Representative prompt written notice of the occurrence of an Event of Default
following receipt thereof of written notice to it and provide a copy of all
other related information provided to it by any Credit Party under the Security
Documents upon request.

(c) Each Credit Party hereby agrees that, at any time and from time to time, at
its sole cost and expense and following the reasonable request of the Collateral
Trustee, it shall promptly execute and deliver all further agreements,
instruments, documents and certificates and take all further action that may be
necessary in order to fully effect the purposes of this Agreement and the
Security Documents (including, to the extent required by any Security Document,
the delivery of any Collateral represented by certificated securities that
hereafter comes into existence or is acquired in the future by the Collateral
Trustee as pledgee for the benefit of the First-Lien Secured Parties) and to
enable the Collateral Trustee to exercise and enforce its rights and remedies
under the Security Documents with respect to the Collateral or any part thereof.

5.4 Cash Collateral Accounts; Amounts Not Subject to Sharing.

(a) Subject to the terms of this Section 5.4(a), nothing contained in this
Agreement shall be construed (i) to impair the rights of any First-Lien Secured
Party to exercise its rights and remedies with respect to any cash collateral
pledged for its sole benefit or as a beneficiary under and pursuant to any Other
Credit Support issued or pledged in its favor, (ii) to impair the rights of any
First-Lien Secured Party to exercise any of its rights and remedies as an
unsecured creditor under any or all Financing Documents to which it is a party
that are consistent with the terms of this Agreement, (iii) to impair the rights
of any Eligible Commodity Hedging Counterparty or Interest Rate Hedge Bank to
exercise its rights to setoff and net amounts across Swap Transactions under any
Secured Hedge Agreement to which it is a party, (iv) impair the rights of the
Lenders under Section 13.02 of the Credit Agreement, (v) impair the rights of
any Other Lenders under any analogous section regarding rights of set-off of
each Other Credit Agreement, or (vi) impair the rights of the L/C Issuer under
any analogous section regarding rights of set-off of any Reimbursement
Agreement; provided that each Eligible Commodity Hedging Counterparty and
Interest Rate Hedge Bank agrees that it shall only exercise such rights of
setoff and netting, among amounts owing by or to such Interest Rate Hedge Bank
or Eligible Commodity Hedging Counterparty under the Secured Hedge Agreements to
which it is a party; provided that, except with respect to cash collateral
described in clause (i), any amounts received as a result of such setoff
described in clauses (iii), (iv), (v) and (vi) shall be applied pursuant to
Section 4.1.

(b) Notwithstanding anything to the contrary, no First-Lien Secured Party shall
have any obligation to share any amounts received or deemed received by it in
respect of any Obligation owed to it from separate insurance, credit default
swap protection, Other Credit Support or other similar protection against loss
arranged by such First-Lien Secured Party for its own account in respect of any
such Obligation (which amounts shall be for the sole benefit of such First-Lien
Secured Party).

 

-28-



--------------------------------------------------------------------------------

5.5 Additional First-Lien Indebtedness Agreement.

(a) The Collateral Trustee will perform its duties as Collateral Trustee
hereunder with respect to any Obligations under any Additional First-Lien
Indebtedness if each of the designated Secured Debt Representative for such
Obligations, the Borrower and the other applicable Credit Party (if any) signs
an Accession Agreement and delivers the same to the Collateral Trustee. Such
Accession Agreement must be appropriately completed as contemplated by Exhibit A
and delivered to the Collateral Trustee, which shall, in turn, promptly deliver
a copy of such Accession Agreement to each other Secured Debt Representative.

(b) Although the Collateral Trustee shall be required to deliver a copy of such
Accession Agreement to each then existing Secured Debt Representative, the
failure to so deliver a copy of the Accession Agreement to any then existing
Secured Debt Representative shall not affect the status of such debt as
Additional First-Lien Indebtedness if the other requirements of this Section 5.5
are complied with. Each of the Collateral Trustee and any then-existing Secured
Debt Representative shall have the right to request that the Borrower provide a
legal opinion of counsel as to the Additional First-Lien Indebtedness being
secured by a valid and perfected security interest in the Collateral.
Notwithstanding the foregoing, nothing in this Agreement will be construed to
allow the Borrower or any other Credit Party to incur Additional First-Lien
Indebtedness if prohibited by the terms of any Financing Documents as then in
effect.

(c) With respect to any Additional First-Lien Indebtedness incurred after the
date hereof, Borrower and each of the other Credit Parties agrees to take such
actions (if any) as may from time to time reasonably be requested by the
Collateral Trustee or the Required First-Lien Secured Parties, and enter into
such technical amendments, modifications and/or supplements to the then existing
Guaranties and/or Security Documents (or execute and deliver such additional
Security Documents) as may from time to time be reasonably requested by such
Persons (including as contemplated by clause (d) below), to ensure that such
Additional First-Lien Indebtedness and the Additional First-Lien Obligations are
secured by, and entitled to the benefits of, the relevant Security Documents,
and each First-Lien Secured Party (by its acceptance of the benefits hereof)
hereby agrees to, and authorizes the Collateral Trustee to enter into, any such
technical amendments, modifications and/or supplements (and additional Security
Documents). Borrower and each other Credit Party hereby further agree that, if
there are any recording, filing or other similar fees payable in connection with
any of the actions to be taken pursuant to this Section, all such amounts shall
be paid by, and shall be for the account of, Borrower and the other respective
Credit Parties, on a joint and several basis.

(d) Without limitation of the foregoing, Borrower and each other Credit Party
agrees to take the following actions with respect to any real property
Collateral with respect to any and all Additional First-Lien Indebtedness within
60 days after the delivery of the respective Accession Agreement (or such later
date as the Collateral Trustee agrees to in its sole discretion):

(1) Borrower and the other applicable Credit Parties shall enter into, and
deliver to the Collateral Trustee a mortgage modification (each such
modification, a “Modification”) or new mortgage or deed of trust with regard to
each real property subject to a Mortgage (and each such property subject to a
Mortgage, a “Mortgaged Property”), in proper form for recording in all
applicable jurisdictions, in form and substance reasonably satisfactory to the
Collateral Trustee, and the Borrower and the other Credit Parties are jointly
and severally liable to pay all filing and recording fees and taxes, documentary
stamp taxes and other taxes, charges and fees, if any, necessary for filing or
recording in the recording office of each jurisdiction where such real property
to be encumbered thereby is situated;

 

-29-



--------------------------------------------------------------------------------

(2) Borrower or the applicable Credit Party will cause to be delivered a local
counsel opinion with respect to each such Mortgaged Property in form and
substance reasonably satisfactory to the Collateral Trustee; and

(3) Borrower or the applicable Credit Party will cause a title company
reasonably acceptable to the Collateral Trustee to have delivered to the
Collateral Trustee a title insurance policy (or, as applicable, a date down or
modification endorsement to each title insurance policy previously delivered to
the Collateral Trustee with respect to the Mortgage or Mortgages), or other
evidence reasonably satisfactory to the Collateral Trustee, including, without
limitation, a title search, in each case ensuring that each mortgage, as
modified by a Modification or each new mortgage, as applicable, is a
first-priority lien on the applicable Mortgaged Property, subject to Liens
permitted by each Financing Document.

5.6 Secured Hedge Agreements and Secured Treasury Services Agreements.

(a) The Collateral Trustee will perform its duties as Collateral Trustee
hereunder with respect to any Obligations under a Secured Hedge Agreement or
Secured Treasury Services Agreement incurred after the date hereof if the
Eligible Commodity Hedge Counterparty or Interest Rate Hedge Bank or Treasury
Services Provider and the Borrower and the other applicable Credit Party (if
any) signs an Accession Agreement and delivers the same to the Collateral
Trustee (it being understood and agreed that only one Accession Agreement per
Eligible Commodity Hedge Counterparty, Interest Rate Hedge Bank or Treasury
Services Provider (as the case may be) will be required for each Secured Hedge
Agreement). Such Accession Agreement must be appropriately completed as
contemplated by Exhibit A and delivered by the Borrower to the Collateral
Trustee, which shall, in turn, promptly deliver a copy of such Accession
Agreement to each other Secured Debt Representative.

(b) Although the Collateral Trustee shall be required to deliver a copy of such
Accession Agreement to each then existing Secured Debt Representative, the
failure to so deliver a copy of the Accession Agreement to any then existing
Secured Debt Representative shall not affect the status of such debt as
Obligations under a Secured Hedge Agreement or Secured Treasury Services
Agreement (as applicable) if the other requirements of this Section 5.6 are
complied with. Nothing in this Agreement will be construed to allow the Borrower
or any other Credit Party to incur additional Indebtedness or Liens or enter
into any Swap Transactions if prohibited by the terms of any Financing Document
as in effect at the time of such incurrence.

(c) With respect to any Secured Hedging Obligations and Treasury Service
Obligations, the Borrower and each other Credit Party agrees to take such
actions (if any) as may from time to time reasonably be requested by the
Collateral Trustee or the Required First-Lien Secured Parties, and enter into
such amendments, modifications and/or supplements to the then existing
Guaranties and Security Documents (or execute and deliver such additional
Security Documents) as may from time to time be reasonably requested by such
Persons, to ensure that the Secured Hedging Obligations and Treasury Service
Obligations incurred after the date hereof are secured by, and entitled to the
benefits of, the relevant Security Documents, and each First-Lien Secured Party
(by its acceptance of the benefits hereof) hereby agrees to, and authorizes the
Collateral Trustee to enter into, any such amendments, modifications and/or
supplements (and additional Security Documents). The Borrower and each other
Credit Party hereby further agree that if there are any recording, filing or
other similar fees or taxes payable in connection with any of the actions to be
taken pursuant to this Section 5.6 all such amounts shall be paid by, and shall
be for the account of, the Borrower and the respective Credit Parties, on a
joint and several basis.

 

-30-



--------------------------------------------------------------------------------

5.7 Representative; Relationship.

(a) The Collateral Trustee agrees to hold the Pledged Collateral that is in its
possession or control (or in the possession or control of its agents or bailees)
as Collateral Trustee for the First-Lien Secured Parties and any assignee solely
for the purpose of perfecting the security interest granted under the Security
Documents, subject to the terms and conditions of this Section 5.7.

(b) The Collateral Trustee shall have no obligations whatsoever to the
First-Lien Secured Parties to ensure that the Pledged Collateral is genuine or
owned by any Credit Party or to preserve the rights or benefits of any Person
except as expressly set forth in this Section 5.7. The duties or
responsibilities of the Collateral Trustee under this Section 5.7 shall be
limited solely to holding the Pledged Collateral in accordance with this
Section 5.7 and delivering the Pledged Collateral upon a Discharge of
Obligations as provided in clause (d) below.

(c) The Collateral Trustee acting pursuant to this Section 5.7 shall not have by
reason of the Security Documents, this Agreement or any other document a
fiduciary relationship in respect of the any Secured Debt Representative or any
other First-Lien Secured Party.

(d) Upon the Discharge of Obligations, the Collateral Trustee shall deliver the
remaining Pledged Collateral (if any) together with any necessary endorsements,
to the applicable Credit Parties at the sole cost and expense of the Credit
Parties.

SECTION 6. Insolvency or Liquidation Proceedings.

6.1 Finance and Sale Issues. If the Borrower or any other Credit Party shall be
subject to any Insolvency or Liquidation Proceeding and the Collateral Trustee
(acting at the direction of the Required Lender Parties) shall desire to permit
the use of “Cash Collateral” (as such term is defined in Section 363(a) of the
Bankruptcy Code), on which the Collateral Trustee or any other First-Lien
Secured Party has a Lien or to permit the Borrower or any other Credit Party to
obtain financing, whether from any of the First-Lien Secured Parties or any
other Person under Section 364 of the Bankruptcy Code or any similar Debtor
Relief Laws (“DIP Financing”), then the Collateral Trustee, each Eligible
Commodity Hedging Counterparty, each Interest Rate Hedge Bank, and each other
First-Lien Secured Party agrees that it (a) will raise no objection to, nor
support any other Person objecting to, the use of such Cash Collateral or to
such DIP Financing, (b) will not request or accept adequate protection or any
other relief in connection with the use of such Cash Collateral or such DIP
Financing, (c) to the extent the DIP Financing requires that the Liens securing
the Obligations be subordinated to or pari passu with the Liens securing such
DIP Financing, and/or any carve-out (to which the Collateral Trustee consents
(acting at the direction of the Required Lender Parties)) for the professional
fees and expenses of the Credit Parties and any official committee of unsecured
creditors appointed in any such Insolvency or Liquidation Proceeding will
consent to such subordination or pari passu treatment and (d) agrees that notice
received two calendar days prior to the entry of an interim order approving such
usage of Cash Collateral or approving such DIP Financing shall be adequate
notice and that notice received 15 calendar days prior to a hearing to approve
such DIP Financing or use of Cash Collateral on a final basis shall be adequate;
provided that (i) each First-Lien Secured Party retains the right to object to
any ancillary agreements or ancillary arrangements regarding the Cash Collateral
use or the DIP Financing that are materially prejudicial to their interests
(unless such ancillary agreements or arrangements, including any adequate
protection orders, are equally materially prejudicial to all First-Lien Secured
Parties, in which case there shall be no independent right of a First-Lien
Secured Party to object), (ii) the DIP Financing (x) does not compel any Credit
Party to seek confirmation of a specific plan of reorganization for which all or
substantially all of the material terms are set forth in the DIP Financing
documentation or a related document, and (y) the DIP Financing document or Cash
Collateral order does not expressly require the liquidation of the Collateral
prior to a

 

-31-



--------------------------------------------------------------------------------

default under the DIP Financing documentation or Cash Collateral order and
(iii) if any cash collateral order contemplates the liquidation of the
Collateral, such order provides that the Liens of the Collateral Trustee (for
the benefit of the First-Lien Secured Parties) will attach to the proceeds of
such liquidation equally and ratably.

6.2 Avoidance Issues. If any First-Lien Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to turn over or otherwise pay
to the estate of the Borrower or any other Credit Party any amount paid in
respect of the Obligations (a “Recovery”), then such First-Lien Secured Party
shall be entitled to a reinstatement of Obligations with respect to all such
recovered amounts. In such event, (a) the Discharge of Obligations shall be
deemed not to have occurred and (b) if this Agreement shall have been terminated
prior to such Recovery, this Agreement shall be reinstated in full force and
effect, and such prior termination shall not diminish, release, discharge,
impair or otherwise affect the obligations of the parties hereto from such date
of reinstatement.

6.3 Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any Property of
the reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, on account of the Obligations, then, to
the extent the debt obligations distributed on account of the Obligations are
secured by Liens upon the same property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

6.4 Relief from the Automatic Stay. Each First-Lien Secured Party agrees that it
has no independent right to seek adequate protection or relief from the
automatic stay or from any other stay in any Insolvency or Liquidation
Proceeding, and that the Collateral Trustee, acting at the direction of the
Required First-Lien Secured Parties, has the exclusive authority to seek
adequate protection or relief from the automatic stay or from any other stay in
any Insolvency or Liquidation Proceeding on behalf of the First-Lien Secured
Parties; provided, however, that any adequate protection or stay relief sought
or obtained by the Collateral Trustee shall not be materially more favorable to
any First-Lien Secured Party than to any other First-Lien Secured Party. Each
First-Lien Secured Party further agrees that it shall not object to any motion,
action or proceeding by the Collateral Trustee (acting at the direction of the
Required First-Lien Secured Parties) for adequate protection or for relief from
the automatic stay or from any other stay in any Insolvency or Liquidation
Proceeding or any adequate protection or stay relief granted unless such motion,
action, proceeding or relief is in violation of the provisions of this
Agreement.

6.5 Asset Dispositions in an Insolvency Proceeding. Each First-Lien Secured
Party agrees that it will consent to, and raise no objection or oppose a motion,
whether under Section 363 or 364, or otherwise, under the Bankruptcy Code to
sell or otherwise dispose of any Collateral pursuant to Section 363 of the
Bankruptcy Code free and clear of all Liens securing the Obligations so long as
the Collateral Trustee acting at the direction of the Required First-Lien
Secured Parties have consented to such sale or disposition of such assets.

6.6 Other Credit Support. Notwithstanding anything to the contrary contained
herein, the provisions of this Section 6 shall not (i) limit the rights of any
First-Lien Secured Party in respect of its Other Credit Support and shall not
prevent any First-Lien Secured Party from taking any actions to enforce such
rights to the extent permitted under applicable law, including by (x) objecting
to any use of Cash Collateral to the extent constituting Other Credit Support
for such First-Lien Secured Party or (y) objecting to any priming or pari passu
Lien on Other Credit Support for such First-Lien Secured Party, or (ii) limit
the right of any First-Lien Secured Party that is an Eligible Commodity Hedging
Counterparty or Interest Rate Hedge Bank under a Secured Hedge Agreement or a
First-Lien Secured Party under an

 

-32-



--------------------------------------------------------------------------------

Additional First-Lien Indebtedness Agreement that is in the form of a secured
trading facility, including the Secured Trading Facility, to, among other
things, terminate, close out, set off or apply Other Credit Support with respect
to any such Secured Hedge Agreement or Additional First-Lien Indebtedness
Agreement that is in the form of a secured trading facility, including the
Secured Trading Facility, or take any actions to enforce its rights under such
agreement, to the extent permitted under applicable law.

SECTION 7. Collateral Trustee.

7.1 Appointment.

(a) Each of the Administrative Agent (for itself and on behalf of each Lender),
any Other Administrative Agent (for itself and on behalf of any Other Lender),
the L/C Issuer, each Secured Debt Representative under any Additional First-Lien
Indebtedness Agreement, each Interest Rate Hedge Bank, each Eligible Commodity
Hedging Counterparty and each Treasury Services Provider hereby appoints and
authorizes the Collateral Trustee to act as its Collateral Trustee in accordance
with the terms hereof and the other Financing Documents. The Collateral Trustee
hereby agrees to act in its capacity as such upon the express conditions
contained herein and the other Financing Documents, as applicable. In performing
its functions and duties hereunder, the Collateral Trustee shall act solely as
an agent of the First-Lien Secured Parties and does not assume and shall not be
deemed to have assumed any obligation towards, or relationship of agency or
trust with or for, any Credit Party. Each of the Administrative Agent (for
itself and on behalf of each Lender), any Other Administrative Agent (for itself
and on behalf of any Other Lender), the L/C Issuer, each Secured Debt
Representative under any Additional First-Lien Indebtedness Agreement, each
Interest Rate Hedge Bank, each Eligible Commodity Hedging Counterparty and each
Treasury Services Provider hereby irrevocably authorizes the Collateral Trustee
to take such action on their behalf and to exercise such powers, rights and
remedies hereunder and under the other Financing Documents as are specifically
delegated or granted to the Collateral Trustee by the terms hereof and thereof,
together with such powers, rights and remedies as are reasonably incidental
thereto. The Collateral Trustee shall have only those duties and
responsibilities that are expressly specified herein and the other Financing
Documents. The Collateral Trustee may exercise such powers, rights and remedies
and perform such duties by or through its agents or employees. The Collateral
Trustee shall not have, by reason hereof or any of the other Financing
Documents, a fiduciary relationship in respect of any First-Lien Secured Party,
and nothing herein or any of the other Financing Documents, expressed or
implied, is intended to or shall be so construed as to impose upon the
Collateral Trustee any obligations in respect hereof or any of the other
Financing Documents except as expressly set forth herein or therein.

(b) The provisions of this Section 7 (other than Section 7.6) are solely for the
benefit of the Collateral Trustee, and neither the First-Lien Secured Parties
and nor any Credit Party shall have any rights as a third party beneficiary of
any of the provisions hereof.

(c) Each First-Lien Secured Party hereby authorizes the Collateral Trustee to
enter into each intercreditor agreement expressly contemplated by the Credit
Agreement, any Other Credit Agreement and any Reimbursement Agreement on the
date hereof and the provisions of such intercreditor agreements shall be binding
on all First-Lien Secured Parties.

7.2 Delegation of Duties.

(a) The Collateral Trustee may execute any of its duties under this Agreement
and the Financing Documents, (including for purposes of holding or enforcing any
Lien on the Collateral or any portion thereof granted under the Security
Documents or of exercising any rights or remedies thereunder) by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel and other
consultants or experts of its choice concerning all matters pertaining to such
duties. No Collateral Trustee shall be responsible for the negligence or
misconduct of any agent or attorney-in-fact selected by it with reasonable care.

 

-33-



--------------------------------------------------------------------------------

(b) The Collateral Trustee may also from time to time, when the Collateral
Trustee deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Supplemental Collateral Trustee”) with respect to all or any part of
the Collateral; provided, however, that no such Supplemental Collateral Trustee
shall be authorized to take any action with respect to any Collateral unless and
except to the extent expressly authorized in writing by the Collateral Trustee.
Should any instrument in writing from any Credit Party be required by any
Supplemental Collateral Trustee so appointed by the Collateral Trustee to more
fully or certainly vest in and confirm to such Supplemental Collateral Trustee
such rights, powers, privileges and duties, such Credit Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Collateral Trustee. If any Supplemental Collateral Trustee, or successor
thereto, shall die, become incapable of acting, resign or be removed, all
rights, powers, privileges and duties of such Supplemental Collateral Trustee,
to the extent permitted by law, shall automatically vest in and be exercised by
the Collateral Trustee until the appointment of a new Supplemental Collateral
Trustee. The Collateral Trustee shall not be responsible for the negligence or
misconduct of any agent, attorney-in-fact or Supplemental Collateral Trustee
that it selects in accordance with the foregoing provisions of this
Section 7.2(b) in the absence of the Collateral Trustee’s gross negligence, bad
faith or willful misconduct as determined by a court of competent jurisdiction
by final and non-appealable judgment.

(c) Any notice, request or other writing given to the Collateral Trustee shall
be deemed to have been given to each Supplemental Collateral Trustee. Every
instrument appointing any Supplemental Collateral Trustee shall refer to this
Agreement and the conditions of this Section 7.2.

(d) Any Supplemental Collateral Trustee may at any time appoint the Collateral
Trustee as its agent or attorney-in-fact with full power and authority, to the
extent not prohibited by law, to do any lawful act under or in respect of this
Agreement on its behalf or in its name.

7.3 Exculpatory Provisions.

(a) Neither the Collateral Trustee nor any of its officers, partners, directors,
employees or agents shall be liable to the First-Lien Secured Parties for any
action taken or omitted by the Collateral Trustee under or in connection with
any of the Financing Documents except to the extent caused by the Collateral
Trustee’s gross negligence, bad faith or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment. The
Collateral Trustee shall be entitled to refrain from any act or the taking of
any action (including the failure to take an action) in connection herewith or
any of the other Financing Documents or from the exercise of any power,
discretion or authority vested in it hereunder or thereunder unless and until
the Collateral Trustee shall have received instructions in respect thereof from
the Required First-Lien Secured Parties, Required Lender Parties or Required
Lenders and/or any Other Required Lenders and/or any L/C Issuer (as applicable)
and, upon receipt of such instructions from the Required First-Lien Secured
Parties, Required Lender Parties, Required Lenders and/or any Other Required
Lenders and/or any L/C Issuer (as applicable), the Collateral Trustee shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) the Collateral Trustee
shall be entitled to rely, and shall be fully protected in relying, upon any
communication, instrument or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for any Credit Party), accountants, experts and
other professional advisors selected by it (and shall have no duty whatsoever to
investigate or verify whether any such signature is genuine or authorized or
whether the information in any such communication, instrument or other

 

-34-



--------------------------------------------------------------------------------

document is genuine or accurate); and (ii) no First-Lien Secured Party shall
have any right of action whatsoever against the Collateral Trustee as a result
of the Collateral Trustee acting or (where so instructed) refraining from acting
hereunder or any of the other Financing Documents in accordance with the
instructions of the Required First-Lien Secured Parties or, to the extent
expressly provided herein, the Required Lender Parties.

(b) Notwithstanding anything to the contrary in Section 5.7, beyond the exercise
of reasonable care in the custody thereof and as otherwise specifically set
forth herein, the Collateral Trustee shall not have any duty as to any of the
Collateral in its possession or control or in the possession or control of any
agent or bailee or any income thereon or as to preservation of rights against
prior parties or any other rights pertaining thereto and the Collateral Trustee
shall not be responsible for filing any financing or continuation statements or
recording any documents or instruments in any public office at any time or times
or otherwise perfecting or maintaining the perfection of any security interest
in the Collateral. The Collateral Trustee shall not be liable or responsible for
any loss or diminution in the value of any of the Collateral, by reason of the
act or omission of any carrier, forwarding agency or other agent or bailee
selected by the Collateral Trustee in good faith.

(c) The Collateral Trustee shall not be responsible for the existence,
genuineness or value of any of the Collateral or for the validity, perfection,
priority or enforceability of the Liens in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder, except to the extent such action or omission constitutes
gross negligence, bad faith or willful misconduct on the part of the Collateral
Trustee as determined by a court of competent jurisdiction in a final and
non-appealable judgment, for the validity or sufficiency of the Collateral or
any agreement or assignment contained therein, for the validity of the title of
any Credit Party to the Collateral, for insuring the Collateral or for the
payment of taxes, charges, assessments or Liens upon the Collateral or otherwise
as to the maintenance of the Collateral.

(d) In the event that the Collateral Trustee is required to acquire title to an
asset for any reason, or take any managerial action of any kind in regard
thereto, in order to carry out any fiduciary or trust obligation for the benefit
of another, which in the Collateral Trustee’s reasonable discretion may cause
the Collateral Trustee to be considered an “owner or operator” under the
provisions of the CERCLA or otherwise cause the Collateral Trustee to incur, or
be exposed to, any Environmental Liability or any liability under CERCLA or any
other federal, state or local law, the Collateral Trustee reserves the right,
instead of taking such action, either to resign as Collateral Trustee or to
arrange for the transfer of the title or control of the asset to a court
appointed receiver. The Collateral Trustee shall not be liable to any Person for
any environmental liability or any environmental claims or contribution actions
under any federal, state or local law, rule or regulation by reason of the
Collateral Trustee’s actions and conduct as authorized, empowered and directed
hereunder or relating to the discharge, Release or threatened Release of
Hazardous Materials into the environment, except to the extent such
environmental liability, environmental claims or contribution actions resulted
directly from the gross negligence or willful misconduct on the part of the
Collateral Trustee as determined by a final non-appealable judgment of a court
of competent jurisdiction.

7.4 Non-Reliance on Collateral Trustee and Other First-Lien Secured Parties.

(a) Each of the Administrative Agent (for itself and on behalf of each Lender),
any Other Administrative Agent (for itself and on behalf of any Other Lender),
the L/C Issuer, the Secured Debt Representative under any Additional First-Lien
Indebtedness Agreement, each Interest Rate Hedge Bank, each Eligible Commodity
Hedging Counterparty and each Treasury Services Provider: (i) expressly
acknowledges that neither the Collateral Trustee nor any of its officers,
directors, employees, agents, attorneys-in-fact or affiliates have made any
representations or warranties to it and that no act by the Collateral Trustee
hereinafter taken, including any review of the affairs of the Borrower or any of
its

 

-35-



--------------------------------------------------------------------------------

Affiliates, shall be deemed to constitute any representation or warranty by the
Collateral Trustee to any such Person; and (ii) represents and warrants to the
Collateral Trustee that it has made its own independent investigation of the
financial condition and affairs of each Credit Party and its subsidiaries in
connection with its decision to extend credit to the Borrower and that it has
made and shall continue to make its own appraisal of the creditworthiness of
each Credit Party and its subsidiaries.

(b) The Collateral Trustee shall not be responsible to any First-Lien Secured
Party for the execution, effectiveness, genuineness, validity, enforceability,
collectability or sufficiency hereof or any other Financing Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statements or in any financial or other statements,
instruments, reports or certificates or any other documents furnished or made by
the Collateral Trustee to First-Lien Secured Parties or by or on behalf of any
Credit Party, to any First-Lien Secured Party or the Collateral Trustee in
connection with the Financing Documents and the transactions contemplated
thereby or for the financial condition or business affairs of any Credit Party
or any other Person liable for the payment of any Obligations, nor shall the
Collateral Trustee be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained in any of the Financing Documents or as to the use of the proceeds of
loans borrowed pursuant to the Credit Agreement, any Other Credit Agreement, any
Reimbursement Agreement or any other Financing Document or as to the existence
or possible existence, or absence of, of any Event of Default or to make any
disclosures with respect to the foregoing.

7.5 Collateral Trustee in Individual Capacity. The agency hereby created shall
in no way impair or affect any of the rights and powers of, or impose any duties
or obligations upon, the Collateral Trustee in its individual capacity as a
First-Lien Secured Party hereunder. With respect to Obligations made or renewed
by it or any of its Affiliates, the Collateral Trustee and its Affiliates shall
have the same rights and powers under this Agreement and the other Financing
Documents as any First-Lien Secured Party and may exercise the same as though
the Collateral Trustee were not the Collateral Trustee, and the terms
“First-Lien Secured Party” and “First-Lien Secured Parties” shall (to the extent
applicable), unless the context clearly otherwise indicates, include the
Collateral Trustee in its individual capacity.

7.6 Successor Collateral Trustee. Subject to the appointment and acceptance of a
successor Collateral Trustee as provided below, the Collateral Trustee may
resign at any time by notifying each Secured Debt Representative. Upon any such
resignation, the Required First-Lien Secured Parties shall have the right to
appoint a successor with, so long as no Event of Default arising from a
non-payment by the Borrower or Insolvency or Liquidation Proceeding has occurred
and is continuing, the consent of the Borrower (not to be unreasonably withheld
or delayed). If no successor shall have been so appointed by the Required
First-Lien Secured Parties and approved by the Borrower (if applicable) and
shall have accepted such appointment within 30 days after the retiring
Collateral Trustee gives notice of its resignation, then the retiring Collateral
Trustee may, on behalf of the First-Lien Secured Parties with, so long as no
Event of Default arising from a non-payment by the Borrower or Insolvency or
Liquidation Proceeding has occurred and is continuing, the consent of the
Borrower (not to be unreasonably withheld or delayed), appoint a successor
Collateral Trustee which shall be a bank with an office in New York, New York
(or a bank having an Affiliate with such an office) having a combined capital
and surplus that is not less than $1,000,000,000 or an Affiliate of any such
bank. Upon the acceptance of any appointment as Collateral Trustee hereunder by
a successor bank, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Trustee and the
retiring Collateral Trustee shall be discharged from its duties and obligations
hereunder. After the Collateral Trustee’s resignation hereunder, the provisions
of this Section 7 shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as Collateral
Trustee.

 

-36-



--------------------------------------------------------------------------------

7.7 Security Documents. Subject to Section 5 and the other terms of this
Agreement, prior to the Discharge of Obligations, without further written
consent or authorization from the First-Lien Secured Parties, the Collateral
Trustee shall execute any documents or instruments reasonably requested by the
Borrower or the respective Credit Parties to (i) in connection with any Asset
Sale, release any Lien encumbering any item of Collateral that is the subject of
such Asset Sale or other disposition of assets or to which the Required
First-Lien Secured Parties have otherwise consented, (ii) release any Person
from a Guaranty in accordance with the terms of the Guarantee and Collateral
Agreement or with respect to which Required First-Lien Secured Parties have
otherwise consented, (iii) cause obligations of the Credit Parties to become
“Obligations” and the holders of such obligations to become “ First-Lien Secured
Parties” as contemplated by Section 5.6 (including by countersigning Accession
Agreements in accordance therewith) or (iv) facilitate the nondisturbance of an
easement, right-of-way or other similar Lien on a Mortgaged Property that is
permitted under the terms of the Financing Documents.

(a) Anything contained in any of the Financing Documents to the contrary
notwithstanding, the Borrower, the Collateral Trustee and each First-Lien
Secured Party hereby agree that (i) no First-Lien Secured Party shall have any
right individually to realize upon any of the Collateral or to enforce any
Guaranty, it being understood and agreed that all powers, rights and remedies
under the Security Documents may be exercised solely by the Collateral Trustee
and (ii) in the event of a foreclosure by the Collateral Trustee on any of the
Collateral pursuant to a public or private sale or other disposition, the
Collateral Trustee or any First-Lien Secured Party may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Trustee, as agent for and representative of the First-Lien
Secured Parties (but not any First-Lien Secured Party or First-Lien Secured
Parties in its or their respective individual capacities unless the Required
First-Lien Secured Parties shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Trustee at such sale or other
disposition.

7.8 Indemnification.

(a) Each Lender (through the Administrative Agent), any Other Lender (through
any Other Administrative Agent), the L/C Issuer, the First-Lien Secured Parties
in respect of any Additional First-Lien Indebtedness (through the Secured Debt
Representative in respect of such Additional First-Lien Indebtedness), each
Interest Rate Hedge Bank, each Eligible Commodity Hedging Counterparty and each
Treasury Services Provider severally agrees to indemnify the Collateral Trustee
(to the extent Collateral Trustee is not promptly reimbursed by any Credit
Party) for and against such First-Lien Secured Party’s ratable share of the
Obligations (calculated on the basis of such First-Lien Secured Party’s
then-current Outstanding Amount) of any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses
(including counsel fees and disbursements) or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against such
Collateral Trustee in exercising its powers, rights or remedies or performing
its duties hereunder or under any of the Financing Documents or otherwise in its
capacity as Collateral Trustee in any way relating to or arising out of the
Financing Documents (collectively, the “Indemnified Costs”); provided, however,
that no First-Lien Secured Party shall be liable to the Collateral Trustee for
any portion of any such Indemnified Costs resulting from the Collateral
Trustee’s gross negligence, bad faith or willful misconduct, as determined by a
final and nonappealable decision of a court of competent jurisdiction. If any
indemnity furnished to the Collateral Trustee for any purpose shall, in the
opinion of the Collateral Trustee, be insufficient or become impaired, the
Collateral Trustee may call for additional indemnity and cease, or not commence,
to do the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any First-Lien Secured Party
to indemnify the Collateral Trustee against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement in excess
of such

 

-37-



--------------------------------------------------------------------------------

First-Lien Secured Party’s ratable share thereof; and provided further, this
sentence shall not be deemed to require any First-Lien Secured Party to
indemnify the Collateral Trustee against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.

(b) The agreements in this Section 7.8 shall survive termination of this
Agreement.

7.9 No Risk of Funds. None of the provisions of this Agreement or the other
Financing Documents shall be construed to require the Collateral Trustee in its
individual capacity to expend or risk its own funds or otherwise to incur any
personal financial liability in the performance of any of its duties hereunder
or thereunder.

SECTION 8. Reliance; Waivers; Etc.

8.1 Reliance. Other than any reliance on the terms of this Agreement, the
Collateral Trustee, the Administrative Agent (on behalf of itself and each
Lender), any Other Administrative Agent (on behalf of itself and any Other
Lender), the L/C Issuer and each other First-Lien Secured Party acknowledges
that it and each other First-Lien Secured Party has, independently and without
reliance on any First-Lien Secured Party and based on documents and information
deemed by it appropriate, made its own credit analysis and decision to enter
into such Financing Documents and be bound by the terms of this Agreement and it
will continue to make its own credit decision in taking or not taking any action
under the Financing Document or this Agreement.

8.2 No Warranties or Liability. The Collateral Trustee (on behalf of the
First-Lien Secured Parties), the Administrative Agent (on behalf of itself and
each Lender), any Other Administrative Agent (on behalf of itself and any Other
Lender), the L/C Issuer and each other First-Lien Secured Party acknowledges and
agrees that no First-Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the Financing
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. Except as otherwise expressly provided herein, the First-Lien
Secured Parties will be entitled to manage and supervise their respective loans
and extensions of credit under the Financing Documents in accordance with law
and as they may otherwise, in their sole discretion, deem appropriate.

8.3 No Waiver.

(a) No right of the First-Lien Secured Parties, the Collateral Trustee or any of
them to enforce any provision of this Agreement or any other Financing Document
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of any Credit Party or by any act or failure to act by any
First-Lien Secured Party or the Collateral Trustee, or by any noncompliance by
any Person with the terms, provisions and covenants of this Agreement or any
other Financing Document, regardless of any knowledge thereof which the
Collateral Trustee or any First-Lien Secured Party, or any of them, may have or
be otherwise charged with.

(b) Notwithstanding anything to the contrary in any of the Security Documents,
none of the Security Documents shall be amended, modified or supplemented in any
manner materially adverse to any of the First-Lien Secured Parties (except as
expressly contemplated hereby) or in any manner inconsistent with any of the
provisions of this Agreement without the prior written consent of each Secured
Debt Representative.

 

-38-



--------------------------------------------------------------------------------

8.4 Obligations Unconditional. All rights, interests, agreements and obligations
of each of the Collateral Trustee, the Administrative Agent, any Other
Administrative Agent, any L/C Issuer and the First-Lien Secured Parties,
respectively, hereunder shall remain in full force and effect regardless of:

(a) any lack of validity or enforceability of any Financing Documents;

(b) except as otherwise expressly set forth in this Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
Obligations or any amendment or waiver or other modification, including any
increase in the amount thereof, whether by course of conduct or otherwise, of
the terms of any Financing Document;

(c) except as otherwise expressly set forth in this Agreement, any exchange of
any security interest in any Collateral or any other collateral, or any
amendment, waiver or other modification, whether in writing or by course of
conduct or otherwise, of all or any of the Obligations;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
any Credit Party; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, any Credit Party in respect of the Collateral Trustee,
the Obligations or any First-Lien Secured Party.

SECTION 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any other Financing Document, the provisions of
this Agreement shall govern and control.

9.2 Effectiveness; Continuing Nature of this Agreement; Severability.

(a) This Agreement shall become effective when executed and delivered by each of
the parties hereto.

(b) Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
any Credit Party shall include such Credit Party as debtor and
debtor-in-possession and any receiver or trustee for such Credit Party (as the
case may be) in any Insolvency or Liquidation Proceeding.

(c) This Agreement shall terminate and be of no further force and effect with
respect to the Collateral Trustee, the Administrative Agent, any Other
Administrative Agent, any L/C Issuer, the other First-Lien Secured Parties and
the Obligations, on the date of Discharge of Obligations, subject to the rights
of the Collateral Trustee, the Administrative Agent, any Other Administrative
Agent, the L/C Issuer and the other First-Lien Secured Parties under
Section 6.3.

(d) References in this Agreement to the “Other Credit Agreement,” “Other
Administrative Agent,” “Issuing Bank,” “L/C Issuer,” “Other Lenders,” “Other
Required Lenders” and “Reimbursement Agreement” shall be effective on and after
the Other Credit Agreement Effective Date upon compliance with the following:

(i) each Secured Debt Representative, the Other Administrative Agent and the L/C
Issuer shall have received an Officer’s Certificate stating that indebtedness
incurred pursuant to the Other Credit Agreement and the Reimbursement Agreement
(including any guarantees thereof by the Credit Parties) entered into by one or
more Credit Parties is permitted (if addressed therein, or, otherwise not
prohibited) by the Financing Documents at the time the Other Credit Agreement
and the Reimbursement Agreement are entered into, to be secured by a
first-priority Lien on the Collateral; and

 

-39-



--------------------------------------------------------------------------------

(ii) the other Administrative Agent and the L/C Issuer shall have executed and
delivered to the Collateral Trustee an Accession Agreement in accordance with
the provisions of this Agreement pursuant.

9.3 Amendments; Waivers.

(a) Subject to Sections 5.2(b), 5.5, 5.6, 9.3(b) and 9.3(c), no amendment,
modification or waiver of any of the provisions of this Agreement shall be
deemed to be made unless the same shall be in writing signed on behalf of each
Credit Party and the Collateral Trustee (with the consent of the Required
First-Lien Secured Parties) or its authorized agent and each waiver, if any,
shall be a waiver only with respect to the specific instance involved and shall
in no way impair the rights of the parties making such waiver or the obligations
of the other parties to such party in any other respect or at any other time.

(b) So long as any Event of Default shall have occurred and is continuing and
notwithstanding Section 9.3(a), no Credit Party shall have any right to consent
to or approve any amendment, modification or waiver of any provision of this
Agreement except to the extent its rights are directly affected (and the Credit
Parties’ rights or obligations shall be deemed to be directly affected,
including, without limitation, by (A) any modification to the provisions
relating to the designation of additional Obligations to be secured by the
Collateral in accordance with Section 5.5 or 5.6, (B) any release of Collateral
or a Guaranty and (C) any other modification that is inconsistent with the terms
of any Financing Document and is directly adverse to the rights of any Credit
Party).

(c) Notwithstanding the other provisions of this Section 9.3, the Credit Parties
and the Collateral Trustee may (but shall have no obligation to) amend or
supplement this Agreement or the Security Documents without the consent of any
First-Lien Secured Party: (i) to cure any ambiguity, defect or inconsistency;
(ii) to make any change that would provide any additional rights or benefits to
the First-Lien Secured Parties; or (iii) to make, complete or confirm any grant
of Collateral permitted or required by this Agreement or any of the Security
Documents or any release of any Collateral that is otherwise permitted under the
terms of this Agreement and the Financing Documents.

(d) Each of the First-Lien Secured Parties waives any claim it may now or
hereafter have against the Collateral Trustee arising out of (i) any election by
the Collateral Trustee (acting at the direction of the Required Lender Parties)
in any Insolvency or Liquidation Proceeding of the application of
Section 1111(b) of the Bankruptcy Code or any similar Debtor Relief Law or
(ii) subject to Section 6.1, any borrowing by, or grant of a security interest
or administrative expense priority under Section 364 of the Bankruptcy Code or
any similar Debtor Relief Law, by, the Borrower or any other Credit Parties, as
debtor-in-possession. Each of the First-Lien Secured Parties further agrees that
it will not assert or enforce any claim under Section 506(c) of the Bankruptcy
Code senior to or on parity with the Liens securing any of the Obligations for
costs or expenses of preserving or disposing of any Collateral.

 

-40-



--------------------------------------------------------------------------------

9.4 Voting.

(a) Without limiting anything contained herein (including Sections 5.1, 5.5,
5.6, and 9.3) and other than ministerial and administrative acts contemplated by
the Security Documents to which it is a party, the Collateral Trustee shall not
take any other action (including the exercise of remedies, the amendment of
Security Documents, the granting of waivers under such Security Documents), or
grant its consent under any Security Documents, unless and to the extent
directed to do so by the Required First-Lien Secured Parties or, to the extent
expressly provided herein, the Required Lender Parties. If the Collateral
Trustee determines that discretion is needed in the taking of any action, it may
refrain from taking such action until such directions or instructions are
received and shall have no liability to the First-Lien Secured Parties for so
refraining. Notwithstanding anything to the contrary set forth herein but
subject to the terms hereof, the Collateral Trustee hereby agrees that it will
enter into (i) documents necessary in order to effect releases of Collateral in
accordance with Section 5.1 and (ii) Accession Agreements as contemplated by
Sections 5.5, 5.6 and 9.16.

(b) In connection with any matter under this Agreement requiring a vote of
holders of Indebtedness with respect to a Series of Secured Debt, each Series of
Secured Debt will cast its votes in accordance with the Financing Documents. In
connection with any act or decision by the Required First-Lien Secured Parties
or Required Lenders under this Agreement or any of the Security Documents,
(i) the vote of each Series of Secured Debt shall be calculated based on the
Outstanding Amount owed to such Series of Secured Debt at the time the
applicable matter is presented for a vote and (ii) the vote of each Interest
Rate Hedge Bank and Eligible Commodity Hedging Counterparty shall be calculated
based on the Eligible Hedge Amount under the relevant Secured Hedge Agreement at
the time the applicable matter is presented for a vote.

9.5 Information Concerning Financial Condition of the Credit Parties. The Agents
and the First-Lien Secured Parties shall be responsible for keeping themselves
informed of the financial condition of the Credit Parties and all endorsers
and/or guarantors of the Obligations and all other circumstances bearing upon
the risk of nonpayment of the Obligations. No Secured Debt Representative or any
other First-Lien Secured Party shall have any duty to advise any other Secured
Debt Representative or other First-Lien Secured Party of information known to it
or them regarding such condition or any such circumstances or otherwise. In the
event that any Secured Debt Representative or other First-Lien Secured Party, in
its or their sole discretion, undertakes at any time or from time to time to
provide any such information to any other Secured Debt Representative or other
First-Lien Secured Party, it or they shall be under no obligation:

(a) to make, and the Secured Debt Representative and the other First-Lien
Secured Parties shall not make, any express or implied representation or
warranty, including with respect to the accuracy, completeness, truthfulness or
validity of any such information so provided;

(b) to provide any additional information or to provide any such information on
any subsequent occasion;

(c) to undertake any investigation; or

(d) to disclose any information, which pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

 

-41-



--------------------------------------------------------------------------------

9.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; WAIVERS.

(a) THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK WITHOUT REGARD TO CONFLICT OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAW OF ANOTHER JURISDICTION. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE
UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HERETO HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN
RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HERETO HEREBY FURTHER
IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY CLAIM THAT
ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT
BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL
JURISDICTION OVER SUCH PARTY. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS SET FORTH IN ANNEX I HERETO,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO
HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES (TO THE EXTENT PERMITTED BY
APPLICABLE LAW) ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE
(a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

9.7 Notices. Except as otherwise expressly provided herein, all notices and
other communications provided for hereunder shall be in writing (including .pdf,
telegraphic, telecopier or cable communication) and mailed, telegraphed,
telecopied, cabled or delivered: (i) if to any Credit Party, at the address
specified on Annex I attached hereto and (ii) if to the Collateral Trustee, at
the address specified on

 

-42-



--------------------------------------------------------------------------------

Annex I attached hereto or, as to any Credit Party or the Collateral Trustee, at
such other address as shall be designated by such party in a written notice to
the other parties hereto. All such notices and communications shall, when
mailed, telegraphed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telecopier, except
that notices and communications to the Collateral Trustee and the Borrower shall
not be effective until received by the Collateral Trustee or the Borrower, as
the case may be.

9.8 Further Assurances; Insurance.

(a) The Borrower and the other Credit Parties will do or cause to be done all
acts and things that may be required, or that the Collateral Trustee from time
to time may reasonably request, to assure and confirm that the Collateral
Trustee holds, for the benefit of the holders of Obligations, duly created and
enforceable and perfected Liens upon the Collateral (including any property or
assets that are acquired or otherwise become, or are required by any Financing
Document to become, Collateral after the date hereof).

(b) Upon the reasonable request of the Collateral Trustee at any time, the
Borrower and the other Credit Parties will promptly execute, acknowledge and
deliver such security documents, instruments, certificates, notices and other
documents, and take such other actions as may be reasonably required, or that
the Collateral Trustee may reasonably request, to create, perfect, protect,
assure or enforce the Liens and benefits intended to be conferred, in each case
as contemplated by the Financing Documents for the benefit of holders of
Obligations.

(c) All insurance policies required to be in force and effect pursuant to the
terms of any Financing Document will name the Collateral Trustee as a loss payee
and additional insured.

9.9 Binding on Successors and Assigns. This Agreement shall be binding upon the
Credit Parties, Collateral Trustee and the First-Lien Secured Parties, and their
respective successors and assigns.

9.10 Specific Performance. The Collateral Trustee may demand specific
performance of this Agreement. The Collateral Trustee, on behalf of the
First-Lien Secured Parties, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by the
Collateral Trustee or the First-Lien Secured Parties.

9.11 Headings. The headings of the several sections and subsections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

9.12 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy, facsimile or non-editable pdf file shall be effective as delivery of a
manually executed counterpart of this Agreement or such other document or
instrument, as applicable.

9.13 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

 

-43-



--------------------------------------------------------------------------------

9.14 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First-Lien Secured Parties. Nothing in this Agreement shall impair, as between
the Credit Parties and the Collateral Trustee and the First-Lien Secured
Parties, or as among the Credit Parties, the obligations of the Credit Parties
set forth in the Financing Documents.

9.15 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended for the purpose of defining the relative rights
of the Collateral Trustee and the First-Lien Secured Parties and for the other
express purposes provided herein. Nothing in this Agreement is intended to or
shall impair the obligations of any Credit Party, which are absolute and
unconditional, to pay the Obligations as and when the same shall become due and
payable in accordance with their terms.

9.16 Additional Guarantors. The Borrower represents and warrants that each
Person who is a Credit Party on the date hereof has duly executed this
Agreement. The Borrower shall cause each of its direct or indirect Subsidiaries
that becomes a Subsidiary Guarantor, or is required by the terms of any
Financing Document to become a Subsidiary Guarantor, to become a party to this
Agreement by causing such Subsidiary to execute and deliver to the parties
hereto an Additional Guarantor Accession Agreement, whereupon such Subsidiary
shall be bound by the terms hereof to the same extent as if it had executed and
delivered this Agreement as of the date hereof. The Borrower shall promptly
provide, or cause to be provided, the Collateral Trustee and each Secured Debt
Representative with a copy of each Additional Guarantor Accession Agreement
executed and delivered pursuant to this Section.

9.17 Rights under Hedges. Each of the parties to this Agreement hereby
acknowledges that nothing in this Agreement shall limit any Credit Party’s
rights under any Secured Hedge Agreement.

9.18 Insolvency. This Agreement shall be applicable both before and after the
commencement of any Insolvency or Liquidation Proceeding by or against any
Credit Party. The relative rights, as provided for in this Agreement, shall
continue after the commencement of any such Insolvency or Liquidation Proceeding
on the same basis as prior to the date of the commencement of any such case, as
provided in this Agreement.

9.19 Rights and Immunities of Secured Debt Representatives. The Administrative
Agent will be entitled to all of the rights, protections, immunities and
indemnities set forth in the Credit Agreement, any Other Administrative Agent
will be entitled to all of the rights, protections, immunities and indemnities
set forth in any Other Credit Agreement, any L/C Issuer will be entitled to all
of the rights, protections, immunities and indemnities set forth in any
Reimbursement Agreement and any future Secured Debt Representative will be
entitled to all of the rights, protections, immunities and indemnities set forth
in the applicable Financing Document with respect to which such Person will act
as an agent or similar representative, in each case as if specifically set forth
herein. In no event will any Secured Debt Representative be liable for any act
or omission on the part of the Credit Parties or the Collateral Trustee
hereunder.

9.20 Effectiveness of Obligations of RJS Credit Parties. Notwithstanding
anything to the contrary in this Agreement, the obligations of each RJS Credit
Party (as defined in Schedule 13.16 to the Credit Agreement) pursuant to this
Agreement shall be deemed to be of no force or effect until the RJS Release Date
(as defined in Schedule 13.16 to the Credit Agreement) shall have occurred. The
provisions of this Section 9.20 shall immediately terminate and be of no further
force and effect as of the RJS Release Date and from and after such date the
obligations of each RJS Credit Party shall be effective to the extent provided
herein.

(signature pages follow)

 

-44-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Collateral Trust and
Intercreditor Agreement as of the date first written above.

 

PPL ENERGY SUPPLY, LLC

as Borrower

By: /s/ Russell R. Clelland Name: Russell R. Clelland Title: Vice President and
Treasurer

 

-45-



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS:

 

BARNEY M. DAVIS, LP

 

By:

TOPAZ POWER GROUP GP II, LLC

its sole General Partner

 

By:

TOPAZ POWER HOLDINGS, LLC

its Managing Member

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

BRANDON SHORES LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

C/R TOPAZ HOLDINGS, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

FORT ARMISTEAD ROAD - LOT 15 LANDFILL, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

H.A. WAGNER LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

JADE POWER GENERATION HOLDINGS LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

LAREDO WLE, LP

 

By:

TOPAZ POWER GROUP GP II, LLC

its sole General Partner

 

By:

TOPAZ POWER HOLDINGS, LLC

its Managing Member

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

LOWER MOUNT BETHEL ENERGY, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

NUECES BAY WLE, LP

By:

TOPAZ POWER GROUP GP II, LLC


its sole General Partner

By:

TOPAZ POWER HOLDINGS, LLC

its Managing Member

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PENNSYLVANIA
MINES, LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PPL BRUNNER
ISLAND, LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PPL ENERGYPLUS,
LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

PPL GENERATION, LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PPL INVESTMENT
CORPORATION By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: President PPL MARTINS CREEK, LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PPL MONTOUR, LLC
By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer PPL SUSQUEHANNA,
LLC By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

RAVEN FS PROPERTY HOLDINGS LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RAVEN LOT 15 LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RAVEN POWER FINANCE LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RAVEN POWER FORT SMALLWOOD LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RAVEN POWER GENERATION HOLDINGS LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

RAVEN POWER MARKETING LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RAVEN POWER OPERATING LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RJS POWER HOLDINGS LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

RJS POWER LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

TOPAZ POWER GROUP GP II, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

TOPAZ POWER GROUP LP II, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland

Title: Vice President and Treasurer

 

TOPAZ POWER HOLDINGS, LLC

 

By:

/s/ Russell R. Clelland

Name: Russell R. Clelland Title: Vice President and Treasurer



--------------------------------------------------------------------------------

CITIBANK, N.A.,

individually as Administrative Agent and Collateral Trustee

By: /s/ Kirkwood Roland Name:  Kirkwood Roland Title:    Managing Director &
Vice President



--------------------------------------------------------------------------------

ANNEX I

NOTICES

Borrower or any Subsidiary Guarantor:

PPL Energy Supply, LLC

835 W. Hamilton Ave.

Allentown, PA 18101

Attention: General Counsel

Telephone: 610-774-4918

Telecopy: 610-774-2755

with a copy to:

PPL Energy Supply, LLC

835 W. Hamilton Ave.

Allentown, PA 18101

Attention: Treasurer

Telephone No.: 610-774-4480

Telecopier No.: 610-774-4511

Administrative Agent or the Collateral Trustee:

Citibank, N.A.,

Citigroup Global Markets Inc.

580 Crosspoint Pkwy

Getzville, NY 14068

E-Mail: CRMS.NA.Documentation@citi.com

with a copy to:

Citibank, N.A.

Citigroup Global Markets Inc.

1615 Brett Road, Ops III

New Castle, DE 19720

Attention: Global Loans Support

Telephone No.: 302-894-6010

Telecopier No.: 646-274-5080

E-Mail: Global.Loans.Support@citi.com

 

ANNEX I-1



--------------------------------------------------------------------------------

ANNEX II

EXISTING COMMODITY HEDGING AGREEMENTS

 

ANNEX II-1



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF

ACCESSION AGREEMENT — First-Lien Secured Parties

THIS ACCESSION AGREEMENT (this “Agreement”), dated as of [            ],
20[            ], is entered into by [            ], a [            ] (the
“Joining Party”), and acknowledged by PPL ENERGY SUPPLY, LLC, a Delaware limited
liability company (the “Borrower”) and each Credit Party, and CITIBANK, N.A., in
its capacity as Collateral Trustee under the Intercreditor Agreement (as defined
below).

Reference is made to that certain Collateral Trust and Intercreditor Agreement
(as amended, modified, restated or supplemented from time to time, the
“Intercreditor Agreement”), dated as of [            ] by and among the
Borrower, the Subsidiary Guarantors, the Collateral Trustee, the Administrative
Agent and each of the other Persons party thereto from time to time in
accordance with the terms thereof. Capitalized terms used herein without
definition shall have the meaning assigned thereto in the Intercreditor
Agreement. This Accession Agreement is being executed and delivered pursuant to
Section 5.6(a) of the Collateral Trust Agreement.

[Option A — where Joining Party is an agent under an Additional First-Lien
Indebtedness Agreement, the Other Credit Agreement or the Reimbursement
Agreement or the refinanced Credit Agreement] The Joining Party, as agent under
[describe applicable Additional First-Lien Indebtedness Agreement, the Other
Credit Agreement or the Reimbursement Agreement or the refinanced Credit
Agreement], hereby becomes a SECURED DEBT REPRESENTATIVE under the Intercreditor
Agreement.

[Option B — where Joining Party is an [ELIGIBLE COMMODITY HEDGING COUNTERPARTY]/
[INTEREST RATE HEDGE BANK]/[TREASURY SERVICES PROVIDER]] under [describe
applicable Secured Commodity Hedge, Secured Interest Rate Hedge or Secured
Treasury Services Agreement] hereby becomes a FIRST-LIEN SECURED PARTY under the
Intercreditor Agreement.

Each of the Borrower and the Joining Party hereby agree for the benefit of the
First-Lien Secured Parties as follows:

(1) The Joining Party hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Joining Party will be deemed to be a party to
the Intercreditor Agreement, and, from and after the date hereof, shall have all
of the obligations of a [SECURED DEBT REPRESENTATIVE]/[FIRST-LIEN SECURED
PARTY]/[ELIGIBLE COMMODITY HEDGING COUNTERPARTY]/[INTEREST RATE HEDGE
BANK]/[TREASURY SERVICES PROVIDER] thereunder as if it had executed the
Intercreditor Agreement. The Joining Party hereby ratifies, as of the date
hereof, and agrees to be bound by, all of the terms, provisions and conditions
applicable to the [SECURED DEBT REPRESENTATIVE]/[FIRST-LIEN SECURED
PARTY]/[ELIGIBLE COMMODITY HEDGING COUNTERPARTY]/[INTEREST RATE HEDGE BANK]/
]/[FIRST-LIEN SECURED PARTY IN ITS CAPACITY AS A LENDER OR ISSUING BANK UNDER AN
ADDITIONAL FIRST-LIEN INDEBTEDNESS AGREEMENT]/[TREASURY SERVICES PROVIDER]
contained in the Intercreditor Agreement. The first-lien obligations to be
secured under [describe applicable Financing Document] are hereby designated
“Obligations” and will be secured equally and ratably with all existing and
future Obligations permitted by the Financing Documents.

 

A-1



--------------------------------------------------------------------------------

[(2) To the extent the Joining Party is joining as a Secured Debt Representative
as agent or trustee for one or more First-Lien Secured Parties, the Joining
Party acknowledges that it has the authority to bind such First-Lien Secured
Parties to the Intercreditor Agreement and such First-Lien Secured Parties are
hereby bound by the terms and conditions of the Intercreditor Agreement.]

[(2)][(3)] The Joining Party hereby agrees [(on behalf of itself and any
First-Lien Secured Party claiming through it)] to comply with the terms of the
Intercreditor Agreement.

[(3)][(4)] Each of the undersigned Credit Parties hereby consents to the
designation of [describe applicable Financing Document] as Obligations as set
forth herein and hereby confirms its respective guarantees, pledges, grants of
security interests and other obligations, as applicable, under and subject to
the terms of each of the Financing Documents to which it is party, and agrees
that, notwithstanding the designation of such additional indebtedness or any of
the transactions contemplated thereby, such guarantees, pledges, grants of
security interests and other obligations, and the terms of each Financing
Document to which it is a party, are not impaired or adversely affected in any
manner whatsoever and shall continue to be in full force and effect and such
additional secured debt shall be entitled to all of the benefits of such
Financing Documents.

[(4)][(5)] The address of the Joining Party for purposes of all notices and
other communications under the Intercreditor Agreement is [ , ], Attention of
[            ] (Facsimile No. [            ], electronic mail address:
[            ]).

[(5)][(6)] This Agreement may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.

[(6)][(7)] The provisions of Section 9.6 of the Intercreditor Agreement will
apply with like effect to this Accession Agreement.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Joining Party, each Credit Party and the
Collateral Trustee has caused this Accession Agreement to be duly executed by
its respective authorized representative, as of the day and year first above
written.

 

[JOINING PARTY] By:   Name: Title:

 

Acknowledged:

 

PPL ENERGY SUPPLY, LLC

By:   Name: Title:

 

[INSERT DETAILS OF ALL CREDIT PARTIES UNDER SECURITY DOCUMENTS AS AT DATE OF
THIS ACCESSION AGREEMENT] By:   Name: Title:

 

Acknowledged:

 

CITIBANK, N.A., as Collateral Trustee

By:   Name: Title:

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ADDITIONAL GUARANTOR ACCESSION AGREEMENT

Reference is made to that certain Collateral Trust and Intercreditor Agreement
(as amended, modified, restated or supplemented from time to time, the
“Intercreditor Agreement”), dated as of [            ] by and among the
Borrower, the Subsidiary Guarantors, the Collateral Trustee, the Administrative
Agent and each of the other Persons party thereto from time to time in
accordance with the terms thereof. Capitalized terms used herein without
definition shall have the meaning assigned thereto in the Intercreditor
Agreement. This Additional Guarantor Accession Agreement is being executed and
delivered pursuant to Section 9.16 of the Intercreditor Agreement.

1. Joinder. The undersigned,             , a             , hereby agrees to
become party as a Credit Party under the Intercreditor Agreement for all
purposes thereof on the terms set forth therein, and to be bound by the terms of
the Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof.

2. Governing Law and Miscellaneous Provisions. The provisions of Section 9.6 of
the Intercreditor Agreement will apply with like effect to this Additional
Guarantor Accession Agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Additional Guarantor
Accession Agreement to be executed by their respective officers or
representatives as of                 , 20        .

 

[            ] By:   Name: Title:

The Collateral Trustee hereby acknowledges receipt of this Additional Guarantor
Accession Agreement and agrees to act as Collateral Trustee with respect to the
Collateral pledged by the new Credit Party:

                , as Collateral Trustee

 

B-1